                                    DELETION CODES


F.     ADMINISTRATIVELY DESIGNATED FBI FILE NUMBERS, WHICH REPRESENT
       INDIVIDUALS OR MATTERS WHICH ARE NOT THE SUBJECT OF THIS FILE.

I.     INFORMATION, THE DISCLOSURE OF WHICH WOULD DIVULGE OPINIONS,
       RECOMMENDATIONS, AND ADVICE GENERATED IN THE DECISION-MAKING
       PROCESS OF THE GOVERNMENT.

K.     INFORMATION PROTECTED UNDER THE ATTORNEY-CLIENT PRIVILEGE.

L.     INFORMATION OR MATERIAL PROTECTED UNDER THE WORK PRODUCT
       DOCTRINE.

O-1.   REDACTIONS NOT MADE BY THE OFFICE OF GENERAL COUNSEL.

P.     THE PRIVACY ACT OF 1974, 5 U.S.C. § 552a.

S.     PERSONAL IDENTIFYING INFORMATION RELATED TO LAW ENFORCEMENT
       PERSONNEL AND THEIR FAMILY MEMBERS, THE DISCLOSURE OF WHICH IS
       ROUTINELY GUARDED FOR SECURITY REASONS.




                                                                        AR000002
From:                                Sallet, Jeffrey S. (HRB) (FBI)
Sent:                                Wednesday, December 28, 2016 3:50 PM
To:
                                             (P)          (NO) (FBI)
Subject:                             RE: SA Zummer letter to Judge Engelhardt




Looks great !




Jeffrey S Sallet
Special Agent in Charge
FBI New Orleans Division
(Serving the State of Louisiana)
2901 Leon C. Simon Blvd
New Orleans, LA 70126
Tel: 504-816-3000




-------- Original message --------                         (P)
                       (P)
From                               (NO) (FBI)"                         @ic.fbi.gov>
Date: 12/28/16 10:19 AM (GMT-06:00)
To: "Sallet, Jeffrey S. (NO) (FBI)" <Jeffrey.Sallet@ic.fbi.gov>
Subject: SA Zummer letter to Judge Engelhardt

Boss-
                                                           (I) (K) (L), (P)




Thanks,
    (P)
SS               (P)
Chief Division Counsel
Federal Bureau of Investigation
New Orleans Division
W          (P)
          (S)
F: 504 816 3595




                                                                  1
                                                                                      AR000003
AR0000017
AR0000018
AR0000019
AR0000020
AR0000021
AR0000022
AR0000023
AR0000024
AR0000025
AR0000026
AR0000027
AR0000028
AR0000029
AR0000030
AR0000031
AR0000032
AR0000033
AR0000034
AR0000035
AR0000036
AR0000037
AR0000038
AR0000039
AR0000040
AR0000041
AR0000042
AR0000043
(P)




            (P)




      (P)




                  AR0000044
AR0000045
AR0000046
AR0000047
AR0000048
AR00000262
AR00000263
AR00000264
AR00000265
AR00000266
AR00000267
AR00000268
AR00000269
AR00000270
AR00000271
AR00000272
AR00000273
AR00000274
AR00000275
AR00000276
AR00000277
AR00000278
AR00000279
AR00000280
AR00000281
AR00000282
AR00000283
AR00000284
AR00000285
AR00000286
AR00000287
AR00000288
AR00000289
AR00000290
AR00000291
AR00000292
AR00000293
AR00000294
AR00000295
AR00000296
AR00000297
AR00000298
AR00000299
AR00000300
AR00000301
AR00000302
AR00000495
AR00000513
AR00000514
AR00000587
From:                                               (P)          (NO) (FBI)
Sent:                                    Wednesday, May 1, 2019 4:08 PM
To:                                                 (P)      (NO) (FBI)
Subject:                                 Fwd: RE: Submissions for FBI Prepublication Review
Attachments:                             042019 Zummer Michael Appeal Response LETTER.pdf; 7-
                                         Information Not Subject to FBI PRP FINAL APPEAL Redacted.pdf; 8-
                                         FBI Information Subject to FBI-PRP FINAL APPEAL Redacted.pdf




FYI. I also forwarded t            (P)          .


        (P)
Chief Division Counsel
FBI, New Orleans


This e-mail may contain information protected by the attorney-client, work product, and/or deliberative process
privilege(s).


---------- Forwarded message ----------
From                (P)         (NO) (FBI)"           (P)   @fbi.gov>
Date: May 1, 2019 7:37 AM
Subject: Fwd: RE: Submissions for FBI Prepublication Review
To:           (P)         (NO) (FBI)      (P)        @fbi.gov>
Cc:


 FYI


           (P)
 Chief Division Counsel
 FBI, New Orleans


 This e-mail may contain information protected by the attorney-client, work product, and/or deliberative process
 privilege(s).


 ---------- Forwarded message ----------
 From: "FBI.PREPUB" <FBIPREPUB@FBI.GOV>
 Date: May 1, 2019 7:35 AM
 Subject: RE: Submissions for FBI Prepublication Review
 To: Mike Zummer <mzummer@aol.com>
 Cc:


  Good morning Mr. Zummer,
  We have completed our review and you will find the resultant product attached to this email which includes the final
  redactions for DOC 7 and DOC 8, along with our response letter. Please let us know if you need anything further.
  Respectfully,
  FBI PREPUBLICATION OFFICE
  FBIPREPUB@FBI.GOV
         (P)



                                                                       1
                                                                                                    AR00000775
From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Friday, April 26, 2019 6:11 PM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>
Subject: RE: Submissions for FBI Prepublication Review
Thank you. I really appreciate it. No problem on the delay with the paperwork. I look forward to hearing from you. I
hope you all have a great weekend too.
Mike

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Friday, April 26, 2019 12:34 PM
To: Mike Zummer <mzummer@aol.com>
Subject: RE: Submissions for FBI Prepublication Review
Good afternoon,
We are finalizing our response for both of the documents, however, we won’t be able to get the package/letter signed
until the first part of next week. Ultimately, I think you will be satisfied with the results.
Have a nice weekend!
Respectfully,
FBI PREPUBLICATION OFFICE
FBIPREPUB@FBI.GOV
       (P)
From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Tuesday, April 16, 2019 5:00 PM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>
Cc: Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Thank you for letting me know. I will wait to hear from you on a completion date by the end of next week.
I appreciate you working with me.
Mike Zummer

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Tuesday, April 16, 2019 3:21 PM
To: Mike Zummer <mzummer@aol.com>
Cc: Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Hello Mr. Zummer,
We would like to ensure we address all of your concerns noted below. In order to do so thoroughly, I will need to push
back the April 19th deadline. I will be sure to get back to you next week with a proposed completion date, and
hopefully we can work together to clear up any concerns you have outlined below.
Respectfully,
FBI PREPUBLICATION OFFICE
FBIPREPUB@FBI.GOV
       (P)

From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Sunday, April 14, 2019 10:01 PM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Director Wray, Section Chief Hardy and Prepublication Review,
Thank you for your response. While I disagree with many of your redactions and your assertion of the authority to
redact “7-Information Not Subject to FBI PRP” at all, I appreciate the limited nature of your redactions compared to
my past submissions. Below is my response to your review. In summary, I am proposing a compromise regarding “7-
Information Not Subject to FBI PRP.” I demand a response no later than the close of business Friday April 19, 2019, but
please let me know if you need a reasonable extension of time. Otherwise, I will release the unredacted document,
                                                              2
                                                                                                 AR00000776
since it was information that I obtained as a private citizen. The attachments are exhibits confirming that some of the
information you have redacted is public record.
I demand a response to my appeal regarding “8-FBI Information Subject to PRP” no later than May 6, 2019. :
I. “8-FBI Information Subject to PRP” (hereinafter “Document 8”)
    I appeal the redaction of information identifying former-AUS             (P)        in Document 8. (I do not appeal the
redaction of Footnote 4 of that document, as that was only submitted for RIDS’s information. I will not publicize that
information.) The basis for my appeal of the decision to concea        (P)     identity is quite simply that there is no
legitimate justification to conceal a public official’s identity unless it would jeopardize them in some way. As public
servants they are subject to public scrutiny. In this case, releasin     (P)       identity is not barred by any of the factors
authorizing the assertion of a law enforcement privilege in In re U.S. Department of Homeland Security, 459 F.3d 565,
570 (5th Cir. 2006).
    Most recently, Attorney General Barr testified before Congress regarding the Mueller report that redacting
information that implicated the privacy or reputational interests of people peripheral to an investigation did not apply
to public office holders. William P. Barr, Attorney General, Testimony before Senate Appropriations Subcommittee on
April 10, 2019 at 28:33 available at https://www.c-span.org/video/?459640-1/attorney-general-barr-thinks-spying-
occurred-trump-campaign. A         (P)    was a public office holder, there is no reason to redact her name.
    Finally, as I’ve explained before, since at least 1988 in the Fifth Circuit, “[i]t was clearly established that a public
employee’s speech revealing improper conduct by fellow employees was protected.” Brawner v. City of Richardson,
Tex., 855 F.2d 187, 193 (5th Cir. 1988) (internal citations omitted). There is no principled basis to concea         (P)
name in association with her alleged misconduct, the leaking of a source’s cooperation with the government to a
public official targeted by the source.
    Per DOJ policy 28 C.F.R. § 17.18(j)(3), I demand a response to this appeal within 15 business days, no later than
close of business Monday May 6, 2019.
II. “7-Information Not Subject to FBI PRP” (hereinafter “Document 7”)
    As I have written to you many times, I deny that you have the authority to redact anything in this document. You
have failed to provide me with any basis for your assertion of authority to review/redact information that I obtained
as a private citizen, specifically since I have been suspended from my official duties with the FBI on September 30,
2016. Nor, do you have any authority or reason to redact information that is already publicly known.
    However, you have made limited and relatively reasonable redactions, and I believe many of those redactions
have been made because I did not adequately explain to you that some information is already public. Therefore,
before telling you that I refuse all of your redactions and invite you get an injunction to stop me from releasing the
information, as the law requires of you, I would like to propose the following compromise and clarification. If you
would like, you can treat this as an appeal to the Director or AD IMD, although I think we may be able to work this out
at the section level. To make sure there is not an unreasonably long delay, I demand a response to this proposed
compromise by close of business on April 19, 2019, or I will go ahead and release the unredacted version of Document
7. I am open to additional time if you can give me a reasonable completion date. My proposal/clarifications are as
follows:
    A.     I WILL accept your redactions regarding the former-source’s relationship to the FBI and the issue regarding FBI
           sources recruiting other sources, which are in Document 7 at the bottom of p. 9, the top of p. 10, and on p. 19
           in comment W.
    B.     I WILL accept your redaction of AUS         (P)        name in Document 7 at p. 6.
    C.     I WILL NOT accept your redactions in Document 7 of the references to evidence available in the Morel case
           that were removed from Morel’s factual basis, because that information is already publicly available. I believe
           you made these redactions in error because I did not point out that this specific information is already in the
           public sphere.
               1. Specifically, the fact that there were “twenty” other victims in the Morel case that you redacted on p.
                   29 of Document 7 was disclosed at the press conference regarding Morel’s guilty plea. The entire
                   press conference is available online here, https://vimeo.com/163586549, the fact that there were
                   more than twenty victims was disclosed by SAC Sallet at approximately 7:10 on the video. This was
                   also reported in the press. See Jim Mustian, Former St. Charles DA Harry Morel was ‘sexual predator’
                   who victimized at least 20 women, feds say, THE NEW ORLEANS ADVOCATE ONLINE EDITION, Apr. 21,
                   2016, available at http://www.theadvocate.com/new orleans/news/article c2fbfac8-fb29-598e-

                                                              3
                                                                                                        AR00000777
              9114-4cc216150180.html (Also, prepublication review already approved a reference to twenty victims
              in another submission of mine, “Draft Explanation to Media of August 15, 2016 letter” which you
              approved for release on May 8, 2017. Thus, there is no reason to redact it now.)
         2. Regarding the reference to transcripts and recordings in the Morel case that you redacted on p. 28 of
              Document 7, not only is their existence already public information, but a large percentage of them
              have already been released to the public by the Saint Charles Parish Sheriff’s Office. The media has
              reported on those materials, including posting recordings. See Littice Bacon-Blood, Here's what the FBI
              had on Harry Morel, St. Charles' corrupt DA, NOLA.COM, Sept. 21, 2016, available at
              https://www.nola.com/crime/2016/09/fbi evidence harry morel corrupt da.html; Anna
              Thibodeaux, Several women detail sexual encounters with Morel in FBI report, ST. CHARLES HERALD-
              GUIDE ONLINE EDITION, Sept. 19, 2016, available at
              http://www.heraldguide.com/details.php?id=17519; Rob Masson, Newly released video shows former
              District Attorney's advances, FOX8LIVE.COM, Sep. 20, 2016, available at
              http://www.fox8live.com/story/33132360/newly-released-video-shows-former-das-advances
D.   I WILL NOT accept your redactions of the names of the following federal prosecutors or other attorneys,
     Capitelli, an       (P)     (she is a licensed attorney as well). My reasoning for each individual is as follows:
          1             (P)
          a. First, although I originally heard this information while an FBI agent, I obtained this information again
          while I was suspended from the FBI and had no official duties. The witnesses who provided that
          information abou              (P)    knew I was not an FBI agent when they spoke to me about it again after my
          suspension. You cannot censor information that I obtained as a private citizen while I was not even
          employed by the FBI. If you would like to contact those witnesses for confirmation, please let me know.
          b. Second            (P)     engaged in misconduct by lying to those witnesses to prevent them from speaking
          in court and embarrassing the U.S. Attorney’s Office. Thus, in addition to having no legal authority to
          censor his name, even if you did, under Fifth Circuit precedent, as I have explained above, I have a right
          to disclose that information. There is no legitimate reason to conceal the name of a public official who
          has engaged in misconduct.
          c. Finally, I have an obligation as a licensed attorney in Louisiana to report another attorney’s
          misconduct, particularly when I have no obligation to keep that information secret. (Since I learned of it
          while I was suspended from the FBI, I have no obligation to the FBI to keep it secret.) Thus, I am obligated
          under the Louisiana Rules of Professional Conduct to repor              (P)
          2. Ralph Capitelli         Capitelli’s representation o   (P)   was public record in the Morel case. He publicly
          commented about Morel in the capacity of his attorney for years, including public statements about me.
          Redacting his name as Morel’s attorney is akin to redacting Morel’s name. For a few examples, se               (P)
              (P)           In 911 call, woman said St. Charles DA Harry Morel sexually abused her, NOLA.COM, Aug. 22,
          2013, available at
          http://www.nola.com/crime/index.ssf/2013/08/in 911 call st charles woman a.html; Kyle Barnett,
          Former D.A. cleared in investigation, attorney says, ST. CHARLES HERALD-GUIDE, Aug. 29, 2013, available
          at http://www.heraldguide.com/details.php?id=12997; Jim Mustian, Records: Feds weighed filing
          racketeering charges against Harry Morel, THE NEW ORLEANS ADVOCATE, Sept. 19, 2016, available at
          http://www.theadvocate.com/new orleans/news/courts/article c389651c-7e9d-11e6-b800-
          c7cdf123ea17.html. For a further discussion of the public records regardin             (P)   and Capitelli’s
          property ownership, see below.
          3          (P)
              a       (P)      name, along with Capitelli’s, has already been publicly reported in relation to the Morel
              case and the concerns over his ownership of property with Morel’s attorney. Senator Charles
              Grassley’s publicly available letters on November 15, 2016 to then-Attorney General Lynch, then-DOJ
              OPR Counse               (P)      , DOJ Inspector General Horowitz, and then-FBI Director Comey all
              described the issue. See https://www.judiciary.senate.gov/download/grassley-to-justice-dept -morel-
              case-conflict, https://www.judiciary.senate.gov/download/grassley-to-fbi -morel-case-conflict, and
              https://www.judiciary.senate.gov/download/grassley-to-justice-dept-inspector-general -morel-case-
              conflict. In addition to Senator Grassley’s letters, the matter has been reported in the media and

                                                               4
                                                                                                       AR00000778
                   former-U.S. Attorney Polite has made public comments about it. See Jim Mustian and David Hammer,
                   In 31-page letter, New Orleans FBI agent accuses Justice Department of 'systemic corruption', THE
                   NEW ORLEANS ADVOCATE, Mar. 21, 2017, available at
                   https://www.theadvocate.com/new orleans/news/courts/article b9a17214-0e54-11e7-9dfc-
                   cbb0fbf2e17b.html; Littice Bacon-Blood, In Harry Morel case, FBI agent challenged prosecutor's ethics,
                   NOLA.COM, Sept. 20, 2016, available at http://www.nola.com/crime/index.ssf/2016/09/in ex-
                   da harry morel case conf.html.
                   b   (P)     and Capitelli’s property ownership is a matter of public record in Baldwin County, Alabama. I
                   will attach those records for your benefit. (See attached Exhibits A, B, C, I, J, and K). I obtained all of
                   them online as a private citizen. You cannot censor publicly available information.
                   c. Finally, in addition to your inability to censor information that is already in the public sphere     (P) r
                   has engaged in misconduct by participating in the Morel case while he and/or his live-in girlfriend
                   owned property with Morel’s attorney. Thus, in addition to having no legal authority to censor his
                   name, even if you did, under Fifth Circuit precedent, as I have previously explained, I have a right to
                   disclose that information. There is no legitimate reason to conceal the name of a public official who
                   has engaged in misconduct.
             4           (P)              (P)      ownership of property with Capitelli an            (P)        exchange of
             property wit        (P)   as well a      (P)   residing wit     (P)     in Kenner, Louisiana is a matter of public
             record available in Baldwin County, Alabama and Jefferson Parish, Louisiana records, as well as through
             Anywho. (See attached Exhibits A, B, C, D, E, F, G, H, I, J, and K). I obtained all of these records as a private
             citizen. You cannot censor what is public record, nor can you censor what I obtained as a private citizen. I
             understand and appreciate your concern about identifying the loved ones of federal employees. However,
             like family members of other corrupt public officials         (P)     made the decision to participate in a corrupt
             property exchange that was filed in the public record and you have neither any authority, nor any rational
             basis, to stop me from naming her.
Thank you for your time and effort. Please let me know if you have any questions, need any clarification, or need any
additional time.
Mike Zummer

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Wednesday, April 10, 2019 11:11 AM
To: Mike Zummer <mzummer@aol.com>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Hello Mr. Zummer,
Our prepublication review is complete. Please refer to the following attachments for your records.
    1) Final Prepublication Response Letter
    2) Redacted Copy of “7-FBI Information Not Subject to FBI Prepublication Review Policy”
    3) Redacted Copy of “8-FBI Information Subject to FBI Prepublication Review Policy (PRP)”
Respectfully,
FBI PREPUBLICATION OFFICE
FBIPREPUB@FBI.GOV
      (P)

From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Friday, April 05, 2019 5:38 PM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Thank you.

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Friday, April 5, 2019 11:49 AM
To: Mike Zummer <mzummer@aol.com>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>

                                                                5
                                                                                                         AR00000779
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Good afternoon Mr. Zummer,
We are finalizing our review and there should be no problem providing our final response to you prior to April 12,
2019.
Respectfully,
FBI PREPUB
FBIPREPUB@FBI.GOV
        (P)

From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Friday, April 05, 2019 4:50 AM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Section Chief Hardy and FBI Prepublication Review,
Your bald assertion that a document is subject to prepublication review does not make it so. Considering your past
record with prepublication review matters and other false statements, your assertion of authority over my
constitutional rights to review information that I obtained as a private citizen is all the more suspect.
As I wrote earlier, I submitted “7-Information Not Subject to FBI PRP” as a courtesy, hoping for a reasoned response or
no response at all. After receiving your March 8, 2019 letter claiming the document was subject to the PRP, in an
attempt to work with you, I sent my April 1, 2019 e-mail, asking for the reasoning behind your assertion and pointing
out that, even if it were subject to the policy, it and the other document should have been reviewed by now.
Because you have failed to provide any legal basis to assert that “7-Information Not Subject to FBI PRP” must be
reviewed, I will release it after close of business on April 12, 2019, unless you provide me with your reasons as to why
you assert authority over it. If I accept those reasons, I will not release the information within it that is subject to the
PRP.
Alternatively, as Supreme Court precedent actually requires of you, you can get with DOJ and file an injunction. (See
Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 560 (1975) “[A] system of prior restraint runs afoul of the First
Amendment if it lacks certain safeguards: First, the burden of instituting judicial proceedings, and of proving that the
material is unprotected, must rest on the censor. Second, any restraint prior to judicial review can be imposed only for
a specified brief period and only for the purpose of preserving the status quo. Third, a prompt final judicial
determination must be assured.”) If you can explain to a federal judge how information obtained outside of my
employment and my general opinions about my former employment are subject to FBI policies and the FBI
employment agreement, I will certainly honor the court’s decision. I look forward to the arguments.
Director Wray (or whoever reads this e-mail address),
It is this sort of behavior that makes lies of your and your predecessors’ claims that the FBI upholds the Constitution. I
understand you have a lot to deal with, but the concealment of FBI and DOJ malfeasance is why those institutions are
becoming increasingly corrupt. The political appointees at the top will never be able to reform the institutions. They
will only be kept in check through transparency.
I hope you all have a great weekend.
Mike Zummer

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Friday, March 8, 2019 9:43 AM
To: Mike Zummer <mzummer@aol.com>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Good morning Mr. Zummer,
Please see the enclosed letter regarding the status of your request.
FBI PREPUB

From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Tuesday, March 05, 2019 12:09 AM


                                                             6
                                                                                                     AR00000780
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>; Hardy, David M. (IMD) (FBI) <dmhardy@fbi.gov>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
To FBI Prepublication Review and Section Chief Hardy (if I have the wrong e-mail address for Section Chief Hardy,
please forward this to him),
Thank you for your response. As a current or former-FBI employee, I am only required to submit “FBI Information” to
RIDS. It is my belief that the first document I sent you is not FBI Information because the information within it was not
“created and acquired…in connection with official FBI duties.” Federal Bureau of Investigation, Prepublication Review
Policy Guide, June 4, 2015, at p. 1 (with a similar definition in the FD-291). It includes information that I obtained while
I had no official FBI duties and my personal opinions. Therefore, I had no obligation to submit it to you, and you
cannot stop me from, nor take any action against me for, releasing it.
However, I provided it to you as a courtesy to give you the opportunity to raise any objections. Please provide me with
any specific objections to my release of anything in the first document and why you believe it is “FBI Information” as
defined in your policy or the FD-291, and, thus, subject to prepublication review, no later than close of business on
March 11, 2019, or I will assume you have none.
Needless to say, your latest correspondence appears to me to be nothing but the usual efforts of the FBI to conceal
Department of Justice misconduct from the American people. I will make that point when I speak to the press.
Please let me know if you have any questions.
Thank you for your time and effort.
Mike Zummer

From: FBI.PREPUB [mailto:FBIPREPUB@FBI.GOV]
Sent: Monday, March 4, 2019 4:14 PM
To: Mike Zummer <mzummer@aol.com>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>
Subject: RE: Submissions for FBI Prepublication Review
Good afternoon Mr. Zummer,
Please see the enclosed letter regarding the status of your request.
Thank you,
FBI PREPUB

From: Mike Zummer [mailto:mzummer@aol.com]
Sent: Saturday, February 09, 2019 6:25 AM
To: FBI.PREPUB <FBIPREPUB@FBI.GOV>
Cc: Wray, Christopher (DO) (FBI) <cawray@fbi.gov>
Subject: Submissions for FBI Prepublication Review
FBI Prepublication Review:
I am copying Director Wray on this, because I have sent him a related e-mail. I am submitting the below to documents
for your review. The first document, titled “Information Not Subject to FBI Prepublication Review Policy,” includes
information that I believe is not subject to prepublication review, but out of an abundance of caution I am sending it
to you anyway.
The second document, titled “FBI Information Subject to Prepublication Review Policy (PRP),” does need to be
reviewed.
I am intending to use the information in these submissions in media interviews the close of business March 11, 2019,
thirty calendar days from now. I demand clearance to release this information by then. Court precedent defines my
Constitutional rights not your unconstitutional policy. Thus, I demand release in thirty calendar days as called for
under court precedent.
If I have no response from you by close of business March 11, 2019, I will release the information in the first
document, since I do not believe it is subject to prepublication review and I do not need your permission to release it.
Please let me know if you have any questions.
Mike Zummer




                                                            7
                                                                                                   AR00000781
AR00000782
    INFORMATION NOT SUBJECT TO FBI PREPUBLICATION REVIEW POLICY

        The below information was based on conversations and experiences I had after I had been

suspended by the FBI on September 30, 2016. Therefore, I did not have any official duties with

the FBI at the time and I have no obligation to request the FBI’s permission to release the

information. I am also including general comments that are my own opinions and not “FBI

information.” (If my general comments and opinions are subject to prepublication review, then

so are those of every former-FBI employee who has commented on the FBI.) Based upon my

past experience, though, I am submitting the below information to FBI Director Wray and FBI

prepublication review out of an abundance of caution to allow them to raise any objections to its

public release. (I have included as many general comments or opinions that I can think of, but I

maintain that I have the right to express my opinion or make general comments without having

to submit them to prepublication review.) Please let me know if you disagree with my

conclusion that this is not subject to the Prepublication Review Policy and what, if any, basis you

have for that. If you have no negative response or no legitimate reason to request me to withhold

this information in thirty calendar days, by close of business March 11, 2019, I will release these

to the media.

        I.      AUSA Lies and Intimidation of Sexual Assault Victim and Dead Victi’s
                Mother to Prevent Them from Speaking in Court.

                                                                   (P)       1
        Since my suspension on September 30, 201                                 , the mother of deceased

witness Danelle Keim, and a woman forced to perform oral sex on Morel in return for the

collection of past due child support (“Victim 1”) have both told me that on August 15, 2016,
                   (P)
AUS                              with the U.S. Attorney’s Office for the Eastern District of


    (P) has been publicly identified. See Mike Perlstein, Mother ofsex-for-leniency victim speaks out,
WWLTV.COM, Aug. 16, 2016, available at http://www.wwltv.com/news/investigations/mother-of-sex-for-
leniency-victim-speaks-out/300076562

                                                      1

                                                                                             AR00000783
Louisiana told both women separately that Judge Engelhardt had decided not to let anyone speak

at Morel’s sentencing hearing. AUS            (P)        also suggested that they would be subject to

cross-examination if they did speak. When Victim 1 sent AUS                   (P)      a copy of a letter she

had written to the judge, the AUSA called her and said that she had said good things about Saint

Charles Parish Sheriff Greg Champagne and the FBI case agent, but she had not said good things

about the USAO. However, he told her he would take the letter to the judge anyway. Victim 1

e-mailed her letter directly to Judge Engelhardt instead after I gave her an e-mail address for his

chambers.

       The following day, August 16, 2016, AUS                 (P)     called Victim 1. Apparently, in

response to her e-mail to Judge Engelhardt, the judge had called the AUSA and told him to tell

the victims that the court had not made the decision to keep the victims from speaking. The

court would not stand in the way of any victim’s healing process. Nonetheless, AUS                    (P)

told Victim 1 that she could be subject to cross-examination and needed to meet at the USAO

before the sentencing. He also told her that it would be her fault if Morel appealed his sentence

and ultimately got less than three years. Victim 1 agreed to meet at the USAO the following

morning before the hearing.

       Whe      (P)   learned abo       (P)         lying to Victim 1       (P)     called the court and

asked to speak at the hearing. AUS         (P)        calle     (P)    after she called the judge. He told

her that it had not been the judge’s decision that she not speak. He admitted that he had said

otherwise the previous day and apologized to her. AUS                 (P)     tried to dissuade her from

speaking in court, including telling her that if she spoke in court, the defendant could ultimately

get less than a three-year sentence as a result. He also told her that she might be subject to cross-

examination     (P)   decided against coming to court at all.



                                                     2

                                                                                              AR00000784
        On August 17, 2016, Morel was sentenced to three years in prison. Before the

sentencing, Victim 1 met with AUS               (P)     and another AUSA who question her about her

letter to Judge Engelhardt. They asked her if Sheriff Champagne or the FBI case agent had

written the letter for her. The AUSAs walked her to court and into the courtroom. She did not

speak in court. Strangely, outside of court, when there were reporters from various media

organizations present, AUS            (P)      showed Victim 1 which member of the media to whom

she should speak. (The same reporter interviewe             (P)    but he did not include any o         (P)

complaints with the USAO’s handling of the case.)

        II.      Abuse of Federal Witnesses by a District Attorney with Personal Interest in
                 the Matter and U.S. Attorney’s Failure to Take Action While Receiving
                 Political Support from the District Attorney’s Business Partner and Subject
                 of FBI Investigation.

        Based on media reports, the FBI investigated District Attorney Charles Ballay of the

Louisiana 25th Judicial District (Plaquemines Parish) and Louisiana Lieutenant Governor

William Nungesser for the use of Plaquemines Parish Government personnel, equipment, and

material to improve property owned by Ballay and Nungesser while Nungesser was the parish

president. 2 Shortly after my suspension from the FBI on September 30, 2016, I learned that

District Attorney Charles Ballay of the Louisiana 25th Judicial District (Plaquemines Parish) had

initiated a state grand jury investigation into “public corruption.” As part of Ballay’s office’s

investigation, it was calling various witnesses in the FBI investigation to the state grand jury and

questioning them about the FBI investigation, as well as civil lawsuits initiated by the parish

government under Nungesser’s successor as parish president.




2
 David Hammer, Sources: FBI resumes probe ofNungesser in Plaquemines, WWLTV.COM, May 23, 2017,
available at https://www.wwltv.com/article/news/investigations/sources-fbi-resumes-probe-of-nungesser-in-
plaquemines/442347011

                                                       3

                                                                                                AR00000785
           While federal witnesses were being called to the state grand jury and questioned about

matters involving the business of the same district attorney who empaneled the grand jury, I

provided advice to at least one witnes                   (P)           3
                                                                           , to contact an FBI agent who had

replaced me on the case            (P)    told me that the FBI would take no action in the matter.

             (P)    was served with a subpoena to testify before Ballay’s grand jury                (P)   feared

that Ballay would abuse the grand jury in a manner similar to Leander Perez, a longtime district

attorney in Plaquemines and Saint Bernard Parishes from 1924 until 1960 who abused his power

for political reasons and to amass personal wealth               (P)        feared that Ballay might indict her in

retaliation for assisting the FBI. Her concerns were further exacerbated by Ballay’s instruction

to her approximately two years earlier that she was to report criminal activity to him instead of

the FBI. He told her not to report criminal activity to the FBI                   (P)   told me of this again after

my suspension.) In light of Ballay’s actions, she asked me to accompany her and her attorney to

her grand jury appearance. She also told me that her attorney had requested my presence. I told

her that I could not do so in my capacity as an FBI agent because I was suspended, but that I

could as an attorney because I was licensed in Louisiana. (In retrospect, I could simply have

attended as a private citizen without a law license since I made no court appearance and had no

attorney-client relationship wit            (P)

             (P)    also informed me that an attorney for Plaquemines Parish Government, Robert

Barnett, and possibly other parish officials had met with then-U.S. Attorney for the Eastern

District of Louisiana Kenneth Polite about Ballay’s possible abuse of the grand jury. Polite took

no action.




3
    Not only ha    (P)   given me permission to name her, she has demanded that I do so.

                                                          4

                                                                                                   AR00000786
          Prior t   (P)    grand jury appearance on December 13, 2016, I learned that Lieutenant

Governor Nungesser was supporting Polite to continue as U.S. Attorney when President-elect

Trump took office. 4 I believe that USA Polite took no action to stop Ballay from questioning

federal witnesses about a federal investigation into Nungesser, because Nungesser was

supporting Polite’s continued tenure as USA. Whether or not Polite was influenced by

Nungesser, Nungesser’s support for Polite gave Polite a personal interest in the Nungesser

matter.

          On the day o     (P)    appearance, December 13, 2016, I was served with a subpoena to

appear before the grand jury, ostensibly to answer questions about the matters that I had

investigated as an FBI agent. Ultimately, I did not testify because Ballay’s DA’s office did not

provide the necessary request to the FBI.

          On or about December 13, 2016, I also learned that Ballay had contacted local

businessmen in Plaquemines Parish the previous week before the special election for parish

president on December 10, 2016. Ballay reportedly told the businessmen th               (P)   was

scheduled to appear before the grand jury and was going to testify that the businessmen were

involved in drug trafficking. During the phone calls, Ballay also reportedly expressed his desire

for the businessmen’s support of his preferred candidate for parish president. (Ballay’s preferred

candidate would likely have ended the lawsuits regarding the improprieties that took place

during Nungesser’s term as parish president.         (P)   told me that she had no such information

about the businessmen and believed that Ballay had lied to them. Learning of this caused




4
 Jim Mustian, Top La. Republicans urge Trump to retain Polite as U.S. Attorney in New Orleans, THE NEW
ORLEANS ADVOCATE, Dec. 4, 2016, available at
http://www.theadvocate.com/new orleans/news/politics/article 51142e3c-b97f-11e6-ba5b-4b25b4685836.html

                                                    5

                                                                                          AR00000787
          (P)   additional fear, including a fear of physical violence by the businessmen about whom

      Ballay falsely claimed she was providing information.

                Below is my account of this incident in a different writing style. While it includes the

      above information, there is additional information included:

               After my suspension became public knowledge, Plaquemines Parish DA Charles Ballay
      had convened a state grand jury to investigate public corruption in his parish. The problem was
      that Ballay and his business partner/political ally, Lieutenant Governor Nungesser, should have
      been the primary subjects of any investigation. Now, the DA was using the power of a grand
      jury to interrogate federal witnesses about what they had told the FBI and an attorney hired by
      the parish government to draft a lawsuit to recoup any misused funds. Maybe the use of public
      funds had been proper, but it was wholly improper for the DA to question witnesses who had
      reported the matter to the FBI.
                       (P)        was scheduled to appear before the same grand jury on December 13,
      2016.
               “I need you to go with me. My lawyer wants you there too.”
               I mulled it over. I was still in limbo with the FBI and had no authority to go as an agent.
      Yet, I was a licensed attorney in Louisiana, and I wouldn’t be getting paid for it, so I didn’t
      consider it “employment” that required permission from the FBI. Still, if they found out I was
      assistin       (P)    outside the Plaquemines Parish grand jury, they would use it against me. I’m
      sick and tired ofbeing forced to feel like doing the right thing is wrong.
               Fuck them. Sometimes, you have to draw fire on yourselfto help people who deserve it.
               “Do you need me for legal advice?” I asked the witness whom I believed was being
      targeted for providing lawfully-obtained information to the FBI and for a lawsuit.
               “Yes,” she answered.
               “I’ll be there.”
               The real question was why hadn’t the FBI or U.S. Attorney’s Office done anything about
      a DA abusing federal witnesses in front of a state grand jury. Another agent had inherited my
      cases that were swamped with questionable prosecutorial motives          (P)    told the newly
      assigned agent what was going on, and he passed it up the chain of command. The silence from
      the management was unusual. Something must be holding them back, I theorized.
               An attorney for the parish and an acting-parish president met with U.S. Attorney Polite
(O-1) and AUSA                      about the harassment of their employees who were federal
      witnesses twice. The prosecutors claimed they were waiting on the FBI. Why did they have to
      wait        (P)      would have had Charles Ballay appearing before a federal grand jury ifshe
      were still the first assistant. Did the phone only work one way?
               An article in the newspaper may have answered my questions.
               Two weeks before the other Republicans had supported Polite, Louisiana Lieutenant
      Governor Billy Nungesser had provided a letter to Vice President-Elect Mike Pence asking the
      incoming administration to keep the U.S. Attorney. 5

      5
       Jim Mustian, Top La. Republicans urge Trump to retain Polite as U.S. Attorney in New Orleans, THE NEW
      ORLEANS ADVOCATE, Dec. 4, 2016, available at
      http://www.theadvocate.com/new orleans/news/politics/article 51142e3c-b97f-11e6-ba5b-4b25b4685836.html

                                                          6

                                                                                                AR00000788
         What greater insult could a federal prosecutor receive than to be recommended to keep
his or her job by the former (and should have been current) subject ofan FBI corruption
investigation? 6
         Despite this new appearance of impropriety, Polite did not recuse himself from the
Nungesser matter, and witnesses who had come forward were left swinging in the wind. Again.
         I was reminded of a paragraph in my August 15th letter to Judge Engelhardt: “U.S
Attorneys should not have any influence on public corruption or civil rights cases. Political
partisans with ambitions to become a mayor, congressman, or other official are the last people
who should be making these decisions. Certainly, there are honest U.S. Attorneys, but the
current system allows some foxes, or at least bravery-challenged watchdogs, to guard the
henhouse.”
         When I had written that paragraph, I envisioned Polite as a bravery-challenged watchdog.
After the Plaquemines Parish inaction and seeing the Justice Department Public Integrity
Section’s annual reports to Congress, I changed my mind. The reports included the number of
public corruption convictions in each judicial district for the past decade by year. Based on the
2016 and 2007 reports, during the period Jim Letten (a career prosecutor promoted from within
the ranks) was U.S. Attorney for the Eastern District of Louisiana beginning in 2001, except for
two years, the annual number of public corruption convictions never went below 20 with a high
of 29 in 2004, 2007, 2011, and 2012. The two least productive years under Letten were 2002
and 2003 with 19 and 17 convictions, respectively. Letten stepped down at the end of 2012, and
there were 20 corruption convictions in 2013, most likely holdovers from Letten’s
administration. 7
         On the other hand, after Polite (a defense attorney who already had at least one political
appointment under his belt and only about three years of prosecutorial experience8) took over as
U.S. Attorney towards the end of 2013, there were 10 corruption convictions his first full year in
office, 2014. 9 There were 12 in 2015 and 16 in 2016 (which included the Morel case). 10 Polite’s
high number of 16, was lower than the lowest number of annual corruption convictions in the
district under past U.S. Attorneys going back to 1998. 11 Polite’s high number was only 55% of
the number of corruption convictions Letten had in his last full year.

6
  Jim Mustian, Sources: FBI revives probe ofex-Billy Nungesser's administration in Plaquemines Parish, THE NEW
ORLEANS ADVOCATE, Apr. 29, 2017, available at
https://www.theadvocate.com/baton rouge/news/politics/article 5ef0a4c0-2a9c-11e7-8c28-bb270daa0ffa.html; Lee
Zurik, Lee Zurik Investigation: Nungesser confirms FBI subpoena, FOX8LIVE.COM, Oct. 25, 2012, available at
http://www.fox8live.com/story/19918867/2012/10/Thursday/lee-zurik-investigation/
7
  U.S. Department of Justice Public Integrity Section, Report to Congress on the Activities and Operations of the
Public Integrity Section for 2016 (2017), at 24, available at
https://www.justice.gov/criminal/file/1015521/download, and U.S. Department of Justice Public Integrity Section,
Report to Congress on the Activities and Operations of the Public Integrity Section for 2007 (2008), at 62, available
at https://www.justice.gov/sites/default/files/criminal/legacy/2013/10/22/2007-Annual-Report.pdf
8
  Kenneth Allen Polite, Jr., Response to U.S. Senate Committee on the Judiciary Questionnaire for Non-Judicial
Employees, Jul. 5, 2013 available at https://www.judiciary.senate.gov/imo/media/doc/Polite-Senate-Questionaire-
Final.pdf
9
  U.S. Department of Justice Public Integrity Section, Report to Congress on the Activities and Operations of the
Public Integrity Section for 2016 (2017), at 24, available at
https://www.justice.gov/criminal/file/1015521/download.
10
   Id.
11
   U.S. Department of Justice Public Integrity Section, Report to Congress on the Activities and Operations of the
Public Integrity Section for 2016 (2017), at 24, available at
https://www.justice.gov/criminal/file/1015521/download, and U.S. Department of Justice Public Integrity Section,

                                                          7

                                                                                                    AR00000789
         The youthful, inexperienced chief prosecutor couldn’t blame the FBI for his failures.
According to public comments by SAC Sallet, the FBI New Orleans Division had more open
public corruption investigations per agent than any other office in the country. 12 Specifically,
New Orleans had the third-highest number of corruption investigations open in the FBI. 13 Only
New York and Los Angeles, the two largest cities in the U.S., had more cases. 14
         In a news report about Louisiana Republicans supporting Polite as U.S. Attorney, one
New Orleans political analyst remarked, “He has done an excellent job by all accounts.”15 Based
upon the numbers, Polite had done an excellent job if one were a corrupt public official.
         One former-AUSA told me that former-Senator Mary Landrieu, who had selected Polite,
had pressured previous-U.S. Attorney Jim Letten to reduce the number of corruption cases he
was prosecuting. 16 If true, Letten’s numbers showed he hadn’t listened. I had no idea what
communication had occurred between Polite and Landrieu, but the dramatic reduction in
prosecutions showed something was wrong.
         Some of the good AUSAs remarked that they had expected Polite would step down
immediately after Trump’s election. 17 Yet, he clung to the post. The media reported that he was
now a registered independent after Trump’s victory, 18 but a report from his original nomination
referred to him as a Democrat. 19
         It would be hard to “drain the swamp” in New Orleans with Polite standing on the plug.
         Before her grand jury appearanc       (P)     told me about another twist in DA Ballay’s
use of the investigation. She heard that, in violation of state grand jury laws, the DA had called
two powerful businessmen from “down the road” (closer to the mouth of the Mississippi River)
and told them th       (P)    was going to testify in the grand jury that these businessmen were
involved in drug trafficking. The DA promised to do what he could for the businessmen but
asked for their support of his preferred candidate in the upcoming parish president’s election. To
make matters worse, it was a complete fabrication by the DA          (P)    had no such
information, and falsely making her out to be a drug source to powerful people made her fear for
her life. All at the hands of the chief prosecutor in her parish.
         Ballay’s abuses were all the more menacing because of a former-Plaquemines DA,
Leander Perez, who used grand jury investigations to maintain his power to enforce an agenda of
segregation and suppression of minority vote for more than thirty years. Ballay was using the
same playbook, and the specter of Leander Perez was still fresh in parish residents’ minds.


Report to Congress on the Activities and Operations of the Public Integrity Section for 2007 (2008), at 62, available
at https://www.justice.gov/sites/default/files/criminal/legacy/2013/10/22/2007-Annual-Report.pdf
12
   David Hammer, N.O. FBI agent accuses Justice Dept. of'systemic corruption', WWLTV.COM, Mar. 21, 2017
available at http://www.wwltv.com/news/investigations/no-fbi-agent-accuses-justice-dept-of-systemic-
corruption/424349390
13
   David Hammer, Polite touts higher-impact prosecutions, WWLTV.COM, Mar. 14, 2017, available at
http://www.wwltv.com/news/crime/polite-touts-higher-impact-prosecutions/422576454
14
   Public Comments by SAC Jeffrey Sallet, Louisiana State Bar Association, 9th Annual White Collar Crime
Symposium (Apr. 7, 2017)
15
   Wynton Yates, Republicans ask Trump to keep Polite as top prosecutor in New Orleans, WWLTV.COM, Dec. 5,
2016, available at http://www.wwltv.com/news/local/republicans-ask-trump-to-keep-polite-as-top-prosecutor-in-
new-orleans/362829423
16
   I learned of this in my capacity as a private citizen while I was suspended.
17
   I learned of this in my capacity as a private citizen while I was suspended.
18
   Id.
19
   Bruce Alpert, Landrieu promises 'open and efficient process' to find Letten successor, NOLA.COM, Dec. 6, 2012,
available at http://www.nola.com/crime/index.ssf/2012/12/landrieu promises open and eff.html

                                                          8

                                                                                                    AR00000790
AR00000791
AR00000792
                 I observed the confused look on the FBI Headquarters supervisor’s face as
        I explained the situation to him.
                 During my exposition, I editorialized, “The problem is that the prosecutors
        do whatever they want and management does nothing to stop them. They just
        manipulate things to get themselves promoted.” From the side, I observed the
        listener rolling his eyes at the remark.
                 “Well, it sounds like you have a righteous case. I guess,” the supervisor
        equivocated, but he attempted a defense. “You knew it was like this when you
        joined the FBI.”
                 “Not when I joined in 1999,” I retorted, knowing that my HQ superior was
        about ten years younger than me. Probably in high school when I first joined the
        FBI. How does being the status quo make a wrong thing right anyway?
                 I changed the subject. “So, what do you do at headquarters?”
                 “I’m in the civil rights unit.”
                 Some change ofsubject, I thought as I silently berated myself for not
        figuring that out earlier. Human trafficking fell under the civil rights program,
        which fell under the Public Corruption and Civil Rights Section.
                 “So, do you know Sallet?”22
                 “Yeah,” the supervisor said, “I like him.” He paused. “I guess you
        don’t.”
                 I shied away from saying what I really thought. “He’s unethical and
        incompetent,” I declared instead. In my own mind, that was holding back.
                 “Oh, come on,” the HQ agent protested. “He’s a good guy.”
                 “He covered up the U.S. Attorney’s Office’s wrongdoing.”
                 “But, he’s a good guy.” The emphasis on “good guy” sounded like some
        sort of rationale that amiably chatting with people absolved an FBI manager of all
        sins. It’s like they’ve joined some fraternity and are bound to cover up for their
        buddies. No matter what.
                 After a pause, I asked, “So, why did you do it? Go to headquarters.”
                 In any other organization, the accusatory question would be considered
        odd or at least require some explanation, but the supervisor understood
        immediately. He bowed his head shamefully and held out his right hand while
        rubbing his fingers together. A silent confession that he’d sold out for money.
                 I nodded.
                 “So,” the supervisor asked, “How do you win this?”
                 It was a strange question to me. I hadn’t thought of it.
                 “What is winning?” I asked.
                 “Don’t ask me that theoretical crap. You know, how do you win this?”
                 I smirked at the question. It’s always about winning for these guys.
        Money and titles. They don’t understand that fighting the corruption is all that
        matters. Not letting the corrupt get away with it, not without a fight.
                 Still apparently astonished by my story, the supervisor continued, “If they
        get you for violating policy, then you’re done.”
                 “Not if the policy is illegal,” I countered.

22
  SAC Sallet’s and my legal dispute, as is my dispute with RIDS and RMD managers, is a matter of public record.
Zummer v. Sallet, No. 2:17-cv-07563-CJB-JCW Doc. 53 (E.D. La. Feb. 1, 2018) (First Amended Complaint).

                                                       11

                                                                                                AR00000793
                The pain from cognitive dissonance flashed on the headquarters agent’s
        face as intensely as if I had kicked him in the groin or said that J. Edgar Hoover
        wore a red dress.
                He can’t conceive ofthe FBI’s policy being illegal, I thought with a quiet,
        scornful laugh. They pray to the deity oftheir regulations but ignore what they
        swore before God to support and defend.
                “You know,” I added, “After working corruption in New Orleans for eight
        years, I’ve seen how it starts. People begin compromising their integrity for
        money,” I mimicked the hand gesture, “or for positions with a more prestigious
        title.”
                The supervisor got up and walked away without a word.
                He still thinks that the FBI are the good guys, I mused. There’s a
        difference between pretending to be the good guys and actually doing good. He’s
        a pretender like the rest ofmanagement.

IV.     Comparisons of Publicly Available Information about the Morel Investigation

        I intend to contrast the information in the factual basis regarding Morel’s crimes that was

filed in court in the case with the information that I, and members of the media, have obtained

from the Saint Charles Parish Sheriff’s Office pursuant to a public records request. 23 Although

based on the FBI investigation, all of these records are publicly available and have been publicly

released. Therefore, the FBI has no authority to take any action regarding my analysis of what

was left out of Morel’s factual basis.

V.       Statements by Public Officials and Former-Public Officials

        A.       Any quotes or comments that I have about statements by current or former-public

officials, including anything James Comey has said publicly and Robert Mueller’s habit of

repeating a quote from a movie, “We’re here to preserve democracy, not to practice it,” is not

subject to prepublication review. 24




23
   Littice Bacon-Blood, Here's what the FBI had on Harry Morel, St. Charles' corrupt DA, NOLA.COM, Sept. 21,
2016, available at https://www.nola.com/crime/index.ssf/2016/09/fbi evidence harry morel corrupt da.html
24
   Garrett M. Graff, The Untold Story ofRobert Mueller’s Time in Combat, WIRED, May 15, 2018, available at
https://www.wired.com/story/robert-mueller-vietnam/

                                                      12

                                                                                               AR00000794
       B.      I have heard the following from FBI employees in my private capacity, thus, the

FBI has no authority to stop me from releasing it to the media or forcing me to disclose my

source of this information:

               1.     Former-FBI Deputy Director Andrew McCabe visited the New Orleans

field office on or around September 2017. When speaking to the field office employees, he

complained about President Trump’s firing of James Comey from the position of FBI Director

by saying, “They took our Director from us.”

               2.     An FBI employee told me that I would be “crazy” to go on the record with

the media.

               3.     FBI Director Wray has been telling employees “to do the right thing for

the right reasons.” Furthermore, employees have been required to take three hours of training for

this. Employees have complained that the employees are being punished for the actions of a

corrupt management.

       C.      I have heard the following comments by public officials at public events. Thus, it

is publicly available information and not subject to prepublication review:

                      1.       An SAC claimed that public corruption prosecutions had declined

because it took so long to make those cases, but he did not explain how that would mean there

was a sharp decline in 2014.

                      2.       An ASAC claimed that the disagreements between the FBI and

U.S. Attorney’s Office were “a good thing.”

VI.    Other Publicly Available Information

       My complaint to the OIG about AUS             (P)      ownershiof a condominium with

a defense attorney is publicly available because it was released by former-Chairman of the U.S.



                                                13

                                                                                  AR00000795
Senate Judiciary Committee’s letters to various officials that are on the committee’s website and

have been reported in the media. 25 It was also described in documents provided to the public by

the Saint Charles Parish Sheriff’s Office. 26 Finally, the applicable property records are publicly

available from the appropriate entities in Baldwin County, Alabama and Jefferson Parish,

Louisiana.

VII.    General Comments about the FBI and DOJ

        These general comments and opinions do not contain “FBI information” and are not

subject to prepublication review, although I refer to public information about Andrew McCabe

and James Comey:

        A.       FBI managers abuse their power to protect their power. They intimidate and bully

employees to conceal managerial malfeasance to further the managers’ careers.

        B.       FBI managers manipulate investigations to further their own career interests and

protect the reputation of the FBI at the expense of the public interest.

        C.       FBI managers are regularly away from their duties while they gain other career-

enhancing experience. Instead of focusing on their assignments, FBI managers engage in a sort

of career scavenger hunt to get superficial experience in different areas that they can use to

justify promotions.

        D.       FBI managers use threats and intimidation to prevent employees from reporting

misconduct.




25
   Letter from Senator Charles Grassley, Chairman, U.S. Senate Judiciary Committee, to Attorney General Loretta
Lynch, U.S. Department of Justice, p. 2 (Nov. 15, 2016) available at
https://www.judiciary.senate.gov/download/grassley-to-justice-dept -morel-case-conflict
26
   Littice Bacon-Blood, In Harry Morel case, FBI agent challenged prosecutor's ethics, NOLA.COM, Sept. 20,
2016, available at http://www.nola.com/crime/index.ssf/2016/09/in ex-da harry morel case conf.html

                                                       14

                                                                                                AR00000796
        E.      FBI managers manipulate the release of public information to exaggerate the

FBI’s, and, consequently, the managers’, successes and conceal embarrassing information to

serve the managers’ and FBI’s interest at the expense of the public interest. FBI managers are

less managers than they are propagandists.

        F.      Since an FBI SAC’s tenure in a field office is usually between two or three years,

about half the time of any significant public corruption investigation, it begs the question of how

any SAC can claim credit for the results of any of those cases.

        G.      FBI managers appear to tell local police to take security measures that are illegal

or unrealistic in a “blame-shifting exercise” to allow themselves to blame local officials in case

of a terrorist attack.

        H.      FBI employees are unwilling or reluctant to go into management because they

will be forced to compromise their integrity to do so. Street-agents need to maintain their

integrity to be effective in the criminal justice system, but the FBI incentivizes dishonesty

amongst management by rewarding them for exaggerating their and the FBI’s successes while

concealing embarrassing information.

        I.      FBI managers appear not to understand the difference between unclassified

material and classified material, as they appear to conflate the two, assuming that one needs a

security clearance to access unclassified material or that mishandling unclassified material

affects an employee’s handling classified material.

        J.      FBI managers enforce the “party line” particularly about managerial and Justice

Department failures and misconduct. FBI managers are less FBI agents than they are the

equivalent of the political officers in the Soviet military, enforcing institutional loyalty to the FBI

and Justice Department at the expense of the public interest.



                                                  15

                                                                                       AR00000797
       K.      Partisan political bias like Peter Strzok’s an      (P)     is not widespread, but

Strzok an   (P)   are typical of FBI managers and attorneys in that they are willing to abuse their

power to further their personal interests.

       L.      Because the FBI has no up-or-out promotion policy, agents can remain

investigators their entire careers. Thus, there is a self-selection bias amongst FBI management in

which those employees with greater interest in power and money, as opposed to serving the

public interest, go into management and progress through the ranks. Loyalty to the institution is

rewarded as opposed to integrity or competence. Thus, the managerial class of the FBI is largely

made up of employees who are less competent and more dishonest than employees who do not

go into management. Andrew McCabe’s misconduct is the perfect example of the sort of people

who rise to the top of the FBI. Because protecting one’s own reputation and the reputation of the

FBI even at the risk of losing one’s integrity is what is required for FBI managers, it is no

surprise that McCabe would leak information to protect his reputation and then lie about it.

       M.      Former-FBI Director James Comey failed to understand the importance of

managers being competent, specifically having a thorough knowledge of how to conduct

investigations. Because of this failure, managers were put in charge of investigative squads or

programs with which they had no experience and no understanding. Essentially, Comey caused

squads/programs to be coached by people who did not even know how to play the game, other

than working their way up the FBI chain of command.

       N.      FBI managers are reluctant to make decisions contrary to their fellow managers’

interest. Because FBI managers rise through the ranks at different speeds, one manager never

knows if he/she may be working someday in the future for someone they anger today with an

administrative decision.



                                                 16

                                                                                     AR00000798
           O.     Based on my own experience investigating white collar crime and public

corruption resulting in thirty convictions, the OIG’s 2013 report was a whitewash of AUSA

     (P)    misconduct, and OIG’s 2018 reports were a whitewash of its own misconduct. If

     (P)   had been an assistant district attorney instead of an assistant U.S. attorney, the FBI would

have been conducting an aggressive investigation of him. Instead, the OIG cleared him. 27

           P.     Based upon my experience, many DOJ attorneys mistreat crime victims and/or

witnesses. Victims and witnesses are threats to those DOJ attorneys who are negligent, lazy, or

unethical, because they challenge the attorneys’ ability to decline prosecutable cases. The same

attorneys are hostile to FBI agents who challenge the attorneys’ efforts to decline prosecutable

cases.

           Q.     Former-FBI Director James Comey’s statements about the FBI and DOJ needing

the American people to trust the FBI and DOJ in order for those institutions to do their job is

improper and wrong. Misleading the American people into believing that the FBI and DOJ are

more honest and competent than they are is nothing less than propaganda. The only legitimate

way for the FBI and DOJ to earn the trust of the American people is for those institutions to be

subject to as much public scrutiny as possible while allowing them to do their jobs. Privileges

and privacy are falsely asserted to conceal embarrassing information, including negligence,

malfeasance, and corruption. Such a means to earn the trust of the American people is anti-

democratic and morally wrong. The secrecy by the DOJ and FBI is akin to the censorship in a




27
  My comments here about the OIG are strictly related to my experience with them as a private citizen and the FBI
has no authority to take any action related to my release of those comments      (P) s malfeasance is a matter of
public record based on former-Chairman of the U.S. Senate Judiciary Committee’s letters to various officials that
are on the committee’s website and have been reported in the media, as well as materials released to the public by
the Saint Charles Parish Sheriff’s Office, and publicly available property records in Baldwin County, Alabama and
Jefferson Parish, Louisiana. The OIG provided its reports to me in my capacity as a private citizen, not as part of any
official duties with the FBI, and the FBI has no authority to stop me from sharing it.

                                                          17

                                                                                                     AR00000799
military dictatorship, and, based upon the experiences of other countries, such as South

American nations, such secrecy fuels corruption.

       R.      DOJ attorneys and FBI managers are a class of super-citizens in the United States.

Because they are allowed to police themselves and control the release of embarrassing

information about themselves, they appear to see themselves as not only above the law, but the

embodiment of it.

       S.      The FBI’s censorship and abuse of its employees’ free speech, as well as abuse of

the Freedom of Information Act, are designed to allow the FBI and DOJ evade the accountability

that comes with public scrutiny. To some extent, it is also a result of the incompetence and

cowardice of the officials responsible for the release of information. They fear angering other

FBI managers more than they fear any action taken by the public or employees seeking to

exercise their free speech rights. After all, the censors will be represented for free by the

Department of Justice, and, under current law, they cannot be held individually accountable for

abusing the law and Constitution. Furthermore, they will likely be rewarded by other managers

for being “team players” and abusing the law and Constitution to protect the institutions’

reputations.

       T.      After investigating corruption in New Orleans for eight years, I realized that the

people tasked with prosecuting my cases and managing my employing agency were just as

dishonest and self-serving as the people I was investigating. Watching public statements from

U.S. Attorneys, SACs, Attorneys General, Deputy Attorneys General, FBI Directors, and an

Inspector General that are contradicted by my firsthand experience has made it impossible for me

to remain silent.




                                                 18

                                                                                      AR00000800
       U.       Another learning point for me has been during a recent trip to South America, I

was shaken down by a Paraguayan cop. Despite extorting me for not driving with my headlights

on during the day and using the implied threat of a Paraguayan jail to do it, he was very nice. I

realized that the difference between the abuses of power by corrupt Paraguayan police officers

and the U.S. Department of Justice/FBI managers/OIG is that the Paraguayan cop spared me the

sanctimony of falsely claiming that his abuse of power was in the best interests of his country.

He didn’t cloak his abuse of public power to serve his self-interest in false claims of national

security and privileges like your institutions have.

       V.       What makes the FBI effective and keeps its investigators honest is not its

management, but that its actions are held to the scrutiny of defense attorneys, judges, juries, and

the public. Because FBI managers and DOJ attorneys are not held to this independent scrutiny,

their integrity and effectiveness naturally has deteriorated and will continue to do so.

       W.       FBI management uses DOJ and FBI guidelines regarding the handling of

confidential sources to protect the institutions while leaving sources vulnerable to retaliation.

Sources are told to abide by certain rules, including keeping their relationship with the FBI

confidential.
                                                                                                       (O-1)




                                                                                                   ,

FBI managers use the breaking of the confidentiality rule as an excuse to cut off contact with the

source and leave them vulnerable. FBI management is more likely to do this when the source is

facing retaliation from politically powerful people.




                                                 19

                                                                                      AR00000801
       X.      From watching DAG Rosenstein’s past congressional testimony, particularly his

exchange with Representative Jim Jordan, I know that he doesn’t believe he’s responsible for

anything that he didn’t personally do. In the Marine Corps, they teach leaders otherwise. We are

responsible for everything our unit does or fails to do. One of DOJ’s problems is that no one is

responsible for anything.

       Y.      I’m not accusing any of the individuals involved in these decision-making

positions of being evil. They’re just bureaucrats. Much like how insurance companies spread

risk, bureaucracies spread accountability. Each bureaucrat does his or her job on a specific issue

without any responsibility or influence over anyone else in the bureaucracy. Ultimately, no one

is responsible for anything, and the institutions steadily, inexorably decay. It’s lowest common

denominator decision-making.

       Z.      The U.S. Department of Justice is not the department of motor vehicles, it is the

world’s most powerful law firm, and absolute power corrupts absolutely. The department uses

its power to serve itself, not its clients, the American people. In their zeal to cover their own

asses, the Justice Department attorneys’, FBI managers’, and OIG personnel’s misbehavior is so

brazen that those officials appear to believe that they are not merely above the law, but that they

are the embodiment of it.

       AA.     For the past two and half years, despite my suspension, I have been doing the

same thing that I used to do as an FBI agent, fighting corruption. It’s a shame that I had to be a

private citizen before I could work the best corruption case I ever have.




                                                 20

                                                                                      AR00000802
        BB.     In a March 21, 2017 article, defense attorney Ralph Capitelli, said I was “a

disgruntled, rogue agent who's behaving like a spoiled kid who doesn't get his way.”28 His

comments are significant because it reflects the attitude of many defense attorneys and federal

prosecutors in New Orleans, who are more of a cartel than they are adversaries. There is

generally no adversarial federal criminal justice system in New Orleans, particularly with white

collar and corruption cases. Defense attorneys and prosecutors make deals that serve their own

self-interests at the expense of the public interest. Investigative agents are expected to be like

children, seen and not heard, while the cartel members make their deals. When agents will not

stay silent, it challenges this corrupt system of theirs.

        CC.     While well-intentioned, FBI Director Wray’s decision to have FBI employees

receive three hours of training on “doing the right thing for the right reason” is the equivalent of

a Band-Aid on a sucking chest wound. Such training is meaningless without the institution

putting controls in place that hold personnel accountable, particularly managers. Because the

FBI’s management selection process incentivizes those interested in promotion to do the wrong

thing for the wrong reasons, Bureau-wide training is most likely a waste of time and resources.

The only way to reform the FBI is to take actions that will hold managers accountable,

particularly making the institution transparent.

        DD.     The internal disciplinary entities, like the OIG and DOJ OPR, selectively enforce

regulations to serve their purposes. They ignore regulations, like the U.S. Attorney’s Manual or

state bar rules, when tasked with investigating federal prosecutors, but when FBI agents, like

myself, speak out, they develop a newfound zeal to enforce the same rules. The OIG goes so far



28
   Jim Mustian and David Hammer, In 31-page letter, New Orleans FBI agent accuses Justice Department of
'systemic corruption', THE NEW ORLEANS ADVOCATE, Mar. 21, 2017, available at
https://www.theadvocate.com/new orleans/news/courts/article b9a17214-0e54-11e7-9dfc-cbb0fbf2e17b.html

                                                     21

                                                                                            AR00000803
as to rewrite the rules or misuse them to suit their needs. The OIG and DOJ OPR do this,

because they want to conceal DOJ misconduct and intimidate FBI employees into remaining

silent.

          EE.   FBI managers want aggressive investigators to the extent that those investigators

can make good cases and help the managers’ careers, but they want investigators whom they can

influence or intimidate to prevent the public from finding out embarrassing information about the

FBI or DOJ. Ultimately, FBI managers would rather see corrupt officials go free of any charges

or accountability than see any possibility of the FBI or DOJ being publicly embarrassed.

          FF.   If Jim Comey was including FBI management in his testimony to Congress that

“we are not weasels,” he should be investigated for lying to Congress.

          GG.   Because my lawsuit and suspension is public knowledge, many people have asked

me if I was worried about FBI or DOJ personnel killing me, including when I’ve been in a

foreign country. While I do not think those officials are capable of such abuse, I respond that the

DOJ and FBI managers are too deluded by their own obsession with their institutions’

righteousness to do anything like that. The “Cult of the DOJ” is based on a delusion that DOJ is

an honest institution that always does the right thing. They think they are the “good guys.”

Thus, it is very difficult for them to do anything blatantly illegal. They prefer to reinterpret the

law and regulations, and abuse the legal authority given to them, to conceal their malfeasance

from the American people.

          HH.   The Department of Justice does not represent the United States. The Department

of Justice represents the Department of Justice.

VII.      My Response to DOJ’s Proposal to Report Me to the Louisiana Office of
          Disciplinary Counsel




                                                   22

                                                                                       AR00000804
        Below is my response to DOJ’s proposal to report me to the Louisiana Office of

Disciplinary Counsel. I have redacted some facts from this letter that were obtained while I was

an FBI agent. The remainder is all information that I obtained as a private citizen and is not

subject to prepublication review, as follows:

        1)       Nothing provided to me by the OIG or DOJ OPR in my capacity as a private

citizen, including my own comments about DOJ/FBI improprieties are “FBI information.” The

OIG and DOJ OPR gave me that information and the FBI has no basis to censor its release. This

is particularly true when the OIG and DOJ OPR are using that information in an effort to report

me to the Louisiana Office of Disciplinary Counsel. Since my law license has nothing to do with

my past FBI employment, that information is solely related to me as a private citizen.

        2)       As discussed above, my information in the letter about DOJ attorney misconduct

is from sources independent of my FBI employment, such as Senator Grassley, the OIG, DOJ

OPR, and private citizen former-witnesses to whom I spoke as a private citizen after my

suspension. Dana Boente’s identity as the Interim Acting U.S. Attorney at the time is public

knowledge. 29

        3)       As discussed above, Morel’s plea agreement and factual basis are court record

and the Powerpoint Presentation and transcripts and recordings related to the Morel investigation

were publicly released by the Saint Charles Parish Sheriff’s Office.

        4)       AUS         (P)    property records are public information.

        5)       The details of Morel’s oral rape of a woman and the saying, “It’s not who you

know, it’s who you blow,” have been provided to me again as a private citizen.



29
  Ben Estes, Dana Boente, named by Trump as acting attorney general, once ran the New Orleans U.S. attorney's
office, NOLA.COM/TIMES-PICAYUNE, Jan. 30, 2017, available at
https://www.nola.com/politics/index.ssf/2017/01/dana boente acting attorney ge.html

                                                      23

                                                                                              AR00000805
       My only redaction has been a disclosure that AUS           (P)     lied to me about victims

not speaking at Morel’s sentencing, because I was an agent at the time he did that. Thus, that is

information subject to FBI prepublication review.

       The letter is below:

                                                                        Michael S. Zummer
                                                                        2337 Magazine St. Unit D
                                                                        New Orleans, LA 70130
                                                                        (504) 717-5913
                                                                        mzummer@aol.com

January 30, 2019

U.S. Department of Justice
Office of the Deputy Attorney General
Professional Misconduct Review Unit
     (P)
Washington, DC 20535

De           (P)


       I object to the U.S. Department of Justice Office of Professional Responsibility’s (“DOJ

OPR”) request to refer me to the Louisiana Office of Disciplinary Counsel (“LODC”) for my

alleged violations of the Louisiana Rules of Professional Conduct (“La. ROPC”) in sending my

letters to Judge Kurt D. Engelhardt of the U.S. District Court for the Eastern District of

Louisiana regarding prosecutorial misconduct in the investigation and prosecution of Harry J.

Morel Jr., a former district attorney of the Louisiana 29th Judicial District (Saint Charles Parish)

(“the Morel case”). While I welcome the opportunity for the LODC to make a determination

about these allegations, I object to DOJ OPR making the referral. My objection is based on the

following:

                   A.   DOJ OPR’s request to refer me to the LODC for actions that the U.S.

Department of Justice (“DOJ”) and the Federal Bureau of Investigation (“FBI”) claim were in


                                                 24

                                                                                      AR00000806
the course of my official duties sets a precedent that could severely hamper investigations by

every government investigator with a law license.

                 B.       The allegations that I violated the La. ROPC are frivolous and appear to be

motivated by the DOJ Office of the Inspector General’s (“OIG”) institutional interest in

concealing its own negligence and/or malfeasance.

                 C.       While seeking to refer me to the LODC, when I have never been an

attorney for the government, the DOJ and OIG have failed to authorize me to refer other

attorneys, including DOJ and former-DOJ attorneys, to the LODC and other state attorney

disciplinary entities based, in part, on information I obtained during the course of my duties

when I was an FBI agent. 30 If I am not allowed to make my proposed bar complaint, it will raise

the following issues:

                          1.       The failure of DOJ/FBI to authorize me to report DOJ attorneys

and others to state disciplinary entities would be in violation of federal law, as is the DOJ’s

concealment of misconduct allegations against its attorneys from state disciplinary entities.

                          2.       The failure of DOJ/FBI to authorize me to report DOJ attorneys

and others to state disciplinary entities would cause me to violate the La. ROPC, the same set of

rules DOJ OPR seeks to report me for supposedly violating.

                          3.       Any DOJ attorneys concealing the misconduct I have reported to

them would be in violation of their ethical obligations to the bars in the states where they are

licensed or practice.




30
  Of course, I have only recently provided a draft of my complaint to DOJ and only referred to my request in my
communication with the OIG. Thus, DOJ has not had sufficient time to consider my request. To correct this, I will
officially request permission from DOJ OPR and the FBI to file my bar complaint at the same time I provide this
response.

                                                       25

                                                                                                 AR00000807
       I understand that this is a difficult issue for DOJ/FBI. To resolve it, I recommend and

request that DOJ, DOJ OPR, and/or the FBI authorize me to report myself to the LODC along

with all of the attorneys whom I, so far, believe have committed professional misconduct. In this

manner, no precedent will be set suggesting that agent-attorneys have to be reported for

allegations associated with their investigative duties, DOJ will not be violating federal law in this

case by concealing its attorneys’ misconduct from state licensing entities, and I will have no

reason to believe that additional DOJ attorneys are violating the ethical obligations of the states

where they are licensed or practice. Because DOJ OPR’s request implicates the interests of the

FBI and I am proposing filing a bar complaint against the General Counsel for the FBI, Dana

Boente, I am sending this letter and an explanatory e-mail to FBI Director Wray and the Director

and Chief Counsel of DOJ OPR, Corey Amundson. Also, since the DOJ Professional

Misconduct Review Unit cannot authorize me to make a bar complaint, I am asking for

permission from Director Wray and Director Amundson to do so.

        I.     Applicable Law and Rules

               A.      The McDade Amendment, 28 U.S.C. § 530B(a)

       “An attorney for the Government shall be subject to State laws and rules…governing

attorneys in each State where such attorney engages in that attorney’s duties, to the same extent

and in the same manner as other attorneys in that State.”

               B.      Louisiana Rules of Professional Conduct 8.3(a)

       “A lawyer who knows that another lawyer has committed a violation of the Rules of

Professional Conduct that raises a question as to the lawyer’s honesty, trustworthiness or fitness

as a lawyer in other respects, shall inform the Office of Disciplinary Counsel.”

       II.     Discussion



                                                 26

                                                                                      AR00000808
                  A.       DOJ OPR’s Request to Refer Me to the LODC Sets a Dangerous
                           Precedent for Federal Investigators with Law Licenses.

                           1.        DOJ/FBI Have Taken the Position That My Alleged Violations of
                                     the Louisiana ROPC Were in My Official Capacity.

         A threshold matter is whether I was acting as a private citizen or in my then-official

capacity as an FBI Special Agent when I sent my letters to Judge Engelhardt. It has been and

continues to be my position that, based on Supreme Court and Fifth Circuit precedent, I was

acting as a private citizen when I sent those letters since I had no permission to do so in my

official capacity. 31

         Despite clear precedent, the FBI and DOJ have taken the position in litigation that, even

though I had no permission in my official capacity to send my letters to Judge Engelhardt, I was

somehow acting in my official capacity. 32 Thus, DOJ OPR’s request to refer me to the LODC

for sending my letters is for an action that DOJ claims I took in my official capacity.

                           2.        Referring Investigators with Law Licenses to State Bars for
                                     Actions in Their Official Capacities Sets a Dangerous Precedent.

         Since I first joined the FBI in 1999, I have been told that agents are not required to follow

bar rules even if the agent has a law license. Agents contact represented parties without

notifying their attorneys and engage in undercover operations and other acts of deception that

could be in violation of bar rules, e.g. La. ROPC 4.1, 4.2, and 4.3. Thus, any agent with a law

license could lose his/her license if DOJ sets the precedent that investigative agents can be held

accountable under bar rules for actions in their official duties. Furthermore, every agent with a


31
   Lane v. Franks, 134 S.Ct 2369, 2378 (2014) (“Truthful testimony under oath by a public employee outside the
scope of his ordinary job duties is speech as a citizen for First Amendment purposes. That is so even when the
testimony relates to his public employment or concerns information learned during that employment.”) and Howell
v. Town ofBall, 827 F.3d 515, 523 (5th Cir. 2016) (“the proper inquiry is a practical one, and focuses solely on
whether the speech at issue is ordinarily within the scope of the employee's professional duties.”) (internal citations
and quotations omitted).
32
   Zummer v. Sallet, No. 2:17-cv-07563-CJB-JCW Doc. 73 p. 6, (E.D. La. Jul. 3, 2018) (Reply Memorandum in
Support of the Official Capacity Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint).

                                                          27

                                                                                                      AR00000809
law license who observes DOJ attorney misconduct will be obligated to refer those DOJ

attorneys to state disciplinary entities under La. ROPC 8.3(a), or the applicable rule in the state

where the agent is licensed.

               B.        The Allegations That I Violated the La. ROPC Are Frivolous and Appear
                         to Be Motivated by the OIG’s Institutional Interest in Concealing Its Own
                         Negligence and Malfeasance.

                         1.     The Allegations that I Violated the La. ROPC Are Frivolous, As
                                the Plain Wording of the Rules Do not Apply to My Conduct.

       I have never been a lawyer for the government, nor was I acting as a lawyer for anyone in

the Morel case. The rules I am alleged to have violated, Louisiana ROPC 3.5 and 8.4(d) only

apply to actions by a “lawyer.” Thus, the La. ROPC do not apply to the actions I took.

However, even if I had been acting as a lawyer on the case, under La. ROPC 3.3(b) “[a] lawyer

who represents a client in an adjudicative proceeding and who knows that a person intends to

engage, is engaging or has engaged in criminal or fraudulent conduct related to the proceeding

shall take reasonable remedial measures, including, if necessary, disclosure to the tribunal.” I

knew that DOJ had engaged in fraudulent and possibly criminal conduct related to Morel’s

sentencing as follows:

                                a.     The conflicts of interest, concealment of conflicts of

interests, and other malfeasance by various DOJ attorneys who took part in the Morel case were

possibly criminal and a fraud upon the court by falsely suggesting to the court that the Morel

plea agreement was reached as the result of DOJ attorneys’ zealous advocacy for the United

States, when it was actually compromised by a series of personal interests held by those

attorneys.

                                b.     The selective removal of transcripts of recorded

conversations and other evidence against Morel from the factual basis filed with the court


                                                 28

                                                                                      AR00000810
fraudulently conveyed to the court (and the public) that a deceased cooperating victim and the

FBI were the aggressors in Morel’s sexual bribery scheme and fraudulently minimized the extent

of Morel’s serial sexual abuse of women.

                                    c.       The removal of evidence of twenty other victims from the

factual basis and the DOJ’s compromised charging decision denied those victims from having

any rights under the Crime Victims’ Rights Act, 18 U.S.C. § 3771, including the right to speak at

Morel’s sentencing.

                                    d.       The then-U.S. Attorney publicly blamed Morel’s victims

and cited false claims of evidentiary issues to justify Morel’s lenient plea agreement while

concealing his office’s malfeasance.

           Considering DOJ’s fraudulent and possibly criminal conduct above, under La. ROPC

3.3(b), I was authorized to send my letters to the court if I had been acting as a lawyer on the

case. 33

           Furthermore, the plain wording of the La. ROPC, when correctly quoted, does not apply

to my conduct. Louisiana ROPC 3.5(a) only prohibits attempts to influence a judge “by means

prohibited by law.” There is no law prohibiting me from sending my letters. The OIG did not

cite one, and, as far as I know, neither has DOJ OPR.

           Louisiana ROPC 3.5(b) prohibits ex parte communications “unless authorized to do so by

law or court order.” I was authorized under La. ROPC 3.3(b), and, to the extent that the DOJ

attorneys’ misconduct was criminal in nature, I was authorized under 18 U.S.C. § 4 (Misprision

of a Felony). I was also authorized under the First Amendment. As discussed above, I was



33
  DOJ OPR could take the position that I was a lawyer but not acting as one, but that would lead to an absurd result,
that Louisiana lawyers cannot report fraudulent conduct to a court when they are not representing a party in a case,
but can when they are.

                                                         29

                                                                                                   AR00000811
acting as a private citizen, and the Fifth Circuit has held that “because individuals working in law

enforcement are often in the best position to know about the occurrence of official misconduct, it

is essential that such well-placed individuals be able to speak out freely about official

misconduct.” Kinney v. Weaver, 367 F.3d 337, 361 (5th Cir. 2004) (en banc) (internal citations

and quotations omitted).

       The Fifth Circuit has held for the purposes of a qualified immunity analysis that:

       [i]t was clearly established that a public employee's speech revealing improper
       conduct by fellow employees was protected. Thus, a reasonably objective public
       official would have known that [retaliation against] an employee for his speech
       concerning misconduct by public officials would violate a clearly established
       constitutional right.

Brawner v. City ofRichardson, Tex., 855 F.2d 187, 193 (5th Cir. 1988) (internal citations omitted).

       Finally, the argument that reporting prosecutorial misconduct to a judge overseeing a

case affected by the misconduct is prejudicial to the administration of justice in violation of La.

ROPC 8.4(d) is nonsensical, especially considering the authorization for attorneys to report

fraudulent conduct to a tribunal in La. ROPC 3.3(b). Failing to report the misconduct to the

court would have been prejudicial to the administration of justice, especially considering the

issues outlined above. Finally, as I will discuss below, the OIG and DOJ OPR’s suggestion that

my letters were prejudicial to the administration of justice while actions by other DOJ attorneys

were not professional misconduct and, thus, not prejudicial to the administration of justice shows

that the OIG and DOJ OPR’s request to refer me to the LODC is a malicious attempt to harass

me for speaking out against them.

                       2.      The OIG Has an Institutional Interest in Concealing Its
                               Mishandling of My 2013 Complaint.

                               a.      The OIG Mishandled My 2013 Complaint against a DOJ
                                       Attorney and Its 2018 Investigation Whitewashed Its 2013
                                       Failures.


                                                 30

                                                                                      AR00000812
        The OIG mishandled its investigation of my 2013 complaint regarding Assistant U.S.

Attorney (“AUSA”               (P)        participation in the Morel case while owning property with

Morel’s defense attorney Ralph Capitelli. As a result of my complaint:

        On October 3, 2013, the OIG completed its investigation and found no evidence
        that First Assistant 1 had any substantive involvement in the Morel case or in the
        declination decision, or that First Assistant 1’s relationship with the Defense
        Attorney improperly influenced the USAO’s declination of the Morel case. The
        OIG also found that First Assistant 1 began divesting his financial interests with
        the Defense Attorney in approximately November 2012 when First Assistant 1
        was promoted to First Assistant and that he completed the divestiture in March
        2013. The OIG found that at the request of the Interim U.S. Attorney, First
        Assistant 1 did participate in the April 17, 2013 meeting with the FBI about the
        Morel case, which occurred after the declination decision had already been made,
        but found no evidence that his participation impacted the USAO’s April 9, 2013
        decision to decline prosecution. 34

Setting aside my dispute with the OIG’s factual conclusions for now, based on the above it is

clear that the OIG failed to evaluat          (P)     conduct under the La. ROPC. The applicable rule

under the La. ROPC is not whether an attorney improperly influenced a proceeding, but whether

“there is a significant risk that the representation of one or more clients will be materially

limited…by a personal interest of the lawyer.” La. ROPC 1.7(a)(2). In one Louisiana case an

AUSA was held to have violated Rule 1.7(a)(2) “by placing his own interests, i.e., his need to

‘vent’ about the criminal cases being pursued by the U.S. Attorney's office, above the interests of

that office, his client, in having those cases proceed unimpeded.”35                (P)     relationship with

Morel’s defense attorney was a far greater risk that his representation of the United States would

be materially limited than an AUSA’s interest in venting. Based upon my firsthand experience,




34
   U.S. Department of Justice Office of the Inspector General, An Investigation of Alleged Retaliation Against FBI
Special Agent Michael Zummer (June 2018), at 8.
35
   In re Perricone, 2017-016, pp. 7-9, 11 (La. Atty. Disc. Bd. 7/17/2018).

                                                        31

                                                                                                  AR00000813
not only was there a risk, b               (P)    representation of the interests of the United States was

materially limited by his relationship with Morel’s attorney.

           Furthermore, contrary to the OIG’s suggestion, then-Interim U.S. Attorney Dana

Boente’s inclusion o             (P)     in the matter did not absolv       (P)    of his obligations under La.

ROPC 1.7(a)(2), because Boente was no                   (P)        client, the United States was. Since DOJ

attorneys must follow the Louisiana rules, it is up to the State of Louisiana to decide who can

waive conflicts, not the OIG. DOJ would naturally take the position that it can waive its own

conflicts for its attorneys, as that is the position most advantageous to DOJ. However, the

Louisiana Supreme Court “ha[s] repeatedly held that public officials and prosecutors in

particular are held to a higher standard than ordinary attorneys.”36 Allowing DOJ attorneys to

waive the conflicts for their fellow attorneys would no more satisfy the Louisiana rules than a

law firm partner waiving an associate’s conflict, instead of the client. Such a waiver would hold

prosecutors to lower standards, not higher ones as mandated in Louisiana                      (P)   and Boente

also appear to have violated La. ROPC 1.7(b)(4), because, to my knowledge, no one provided

any written consent fo             (P)      involvement in the matter. If any public official could have

given a waiver t           (P)     it was me, as the FBI case agent on the matter the official most

qualified to decide whether a conflict should be waived because I was in contact with the women

abused by Morel, the clients with the greatest interest in the matter. However, I objected to his

involvement because of his personal interest with Capitelli. Thus, by includin                      (P)   Boente

violated his own obligations under La. ROPC 5.1(a), 5.1(b), and 5.1(c). (Although not licensed

in Louisiana, because he was engaging in his duties in Louisiana at the time, Boente is subject to

the La. ROPC under the McDade Amendment.)



36
     In re Griffing, 236 So.3d 1213, 1221-22 (La. 2017) (internal citations omitted).

                                                              32

                                                                                                    AR00000814
             The OIG also ignored the manner in whic         (P)      “divested” himself of the joint

properties with Capitelli, by transferring them to his live-in girlfrien                  (P)           , in

exchange for a portion of property he owned jointly with her. (Public records show th                    (P)

resides           (P)    address in Kenner, Louisiana. Those records are attached to my proposed bar

complaint.) Whil            (P)    “divestment” appears to be a sham based upon his cohabitation with

     (P)     alone, it further appears illegitimate becaus      (P)      property interest that he transferred

t      (P)     was worth approximately three times as much ($123,550) as what she transferred to

him ($36,000). 37 The OIG either did not address or did not find the above issues wit                   (P)

“divestment.”

             Based upon eight years of experience investigating public corruption in Louisiana, if

     (P)     had been an assistant district attorney instead of an assistant United States attorney, the

FBI would have uncovered that information and, if he were not referred for federal prosecution,

he would have been referred for a malfeasance prosecution under state law. Instead, because

     (P)     is a DOJ attorney, he was investigated by an OIG that botched its investigation or, worse,

intentionally withheld evidence of his misconduct from its report. (Of course, a “divestment” of

this nature does not eras          (P)   personal interest with Capitelli under La. ROPC 1.7(a)(2),

since Capitelli still owned property with the woman who owne                  (P)    residence. Thus, if not

prosecute          (P)   would have been referred to the LODC.)

             The OIG’s 2018 refusal to review the 2013 conclusions shows that its 2018 investigation

was a whitewash of its 2013 mistakes motivated by an institutional interest in concealing its




37
  Based on the 2013 appraisals of the propertie   (P) had owned one quarter of two properties with Capitelli, one
appraised at $308,200 and the other at $186,000. The property th (P) transferred t (P) was one half of an
appraised value of $72,000.

                                                       33

                                                                                                AR00000815
negligence and/or malfeasance. In its 2018 final report on the retaliation against me, the OIG

determined:

        In his written response to the draft report, Zummer “dispute[d] [this] conclusion”
        that there was no evidence that First Assistant 1’s participation impacted the
        declination, asserting that “First Assistant 1 was involved in a number of meetings
        about the case prior to the declination decision;” that First Assistant 1 participated
        in the April 17, 2013 meeting with the FBI “to reconsider the declination
        decision;” and that during this meeting - First Assistant 1 made a “false offer of
        support for the investigation if the FBI needed it,” which indicated that he had
        authority over the case. In its reprisal investigation, the OIG did not re-investigate
        Zummer’s 2013 allegations about First Assistant 1. 38

By refusing to review its own 2013 decision abo               (P)    in 2018, the OIG could continue to

ignore th      (P)    advocated strongly, and in some ways oddly, against the Morel case in the

2013 meeting with the FBI asking DOJ to reconsider the declination. It could also avoid

addressing the fact that the declination was unnecessary and stymied future investigation of

Morel. There was no legitimate reason to decline a case that had only finished its covert

investigation and had a substantial overt investigation left to conduct. The OIG also avoided

having to address its odd conclusion in 2013 th              (P)    did not “improperly influence” the

Morel case declination, when Morel was convicted in 2016 based on evidence that FBI/DOJ had

at the time of the 2013 declination. Thus, in 2018, the OIG not only had a strong institutional

interest in concealing its negligence and/or malfeasance from a court and from the public, but it

acted on this institutional interest by refusing to review its 2013 decision.

                                   b.       The OIG Concealed the Results of Its 2013 Investigation
                                            from Me and Was Aware That I Wrongly Believed It Had
                                            Referre (P) for Punishment When It Asked Me to
                                            Authorize It to Investigate Allegations of My Misconduct.




38
  U.S. Department of Justice Office of the Inspector General, An Investigation of Alleged Retaliation Against FBI
Special Agent Michael Zummer (June 2018), at 8 FN 14 (emphasis added).

                                                        34

                                                                                                 AR00000816
       The OIG did not notify me of its conclusions in 2013, and I was led to believe by FBI

managers that the OIG had reporte      (P)   for some form of punishment. I told the OIG’s

investigative counsel that I was under that impression on December 29, 2016 when I was first

interviewed by them. I was still under that false impression and the OIG personnel were aware

of that impression when those same OIG personnel asked me on January 25, 2017 whether I

preferred to have the OIG investigate my alleged misconduct or the FBI Office of Professional

Responsibility (“FBI OPR”). Because I was unaware of the OIG’s conclusions in 2013, I was

not aware that the OIG had an institutional interest in investigating my reporting o         (P)

misconduct to Judge Engelhardt. If I had known that, I would have asked FBI OPR to

investigate the matter, but the OIG allowed me to make the decision under false pretenses. (I can

only assume that the OIG investigative counsel knew the results of the 2013 investigation on

January 25, 2017, because they had access to OIG records and would have been deficient in their

duties if they had not reviewed those records before my December 29, 2016 interview. Based on

the large number of prepared questions they had on December 29, 2016, I do not believe they

were deficient that day.)

       The OIG did not notify me of the results of its 2013 investigation until an April 5, 2017

interview regarding my alleged misconduct and retaliation against me, and then only by

implication. I only received “official” notification of these results in April 2018 when I received

the OIG’s draft reports on retaliation against me and my alleged misconduct.

                              c.      The OIG’s Conclusions about My Alleged Misconduct
                                      Appear to Have Been Influenced by Its Institutional Interest
                                      in Concealing Its Mishandling of the 2013 Complaint.

       The OIG’s institutional interest in concealing its mishandling of the 201       (P)

investigation appears to have influenced its allegations that I violated the La. ROPC. In its draft



                                                35

                                                                                       AR00000817
report on my alleged misconduct, the OIG cited La. ROPC 3.5(a) as “prohibiting attorneys from

seeking to influence a judge by unauthorized means.”39 However, the actual wording of La.

ROPC 3.5(a) only prohibits such influence “by means prohibited by law.” The replacement of

“by means prohibited by law” with “by unauthorized means” substantially broadens the meaning

of the rule, especially since the OIG has failed to cite any law that prohibited my letters to Judge

Engelhardt. Similarly, the OIG cited La. ROPC 3.5(b) as “prohibiting attorneys from

communicating ex parte with a judge,”40 while the actual wording prohibits attorneys from

communicating ex parte with a judge “unless authorized to do so by law or court order.” As

discussed above, I was authorized by the La. ROPC themselves, specifically La. ROPC 3.3(b),

18 U.S.C. § 4, and the First Amendment. The OIG’s rewriting of the La. ROPC suggests that the

OIG is either grossly incompetent or maliciously claiming that I violated the La. ROPC. (The

OIG corrected these misquotations in its final report after I pointed them out in my comments to

its draft.)

          The OIG’s newfound interest in enforcing the La. ROPC also suggests it is motivated by

an interest in concealing its mishandling of th          (P)   investigation. The OIG did not bother to

evaluat       (P)    or Boente’s conduct under the La. ROPC in 2013, even though both were, and

still are, practicing attorneys for the government. However, after I reporte               (P)     misconduct

to a judge, the OIG decided to enforce the La. ROPC even though I have never been an attorney

for the government and was not a lawyer on the Morel case. This selective enforcement shows

the OIG has acted in its institutional interest to conceal its own failures.




39
   U.S. Department of Justice Office of the Inspector General, Draft Misconduct Report For Review by FBI Special
Agent Michael Zummer (Apr. 2018), at 27 FN 42 (emphasis added).
40
   Id.

                                                       36

                                                                                                 AR00000818
       The OIG’s behavior during the most recent investigation also shows that it wanted to

conceal its mishandling of the 2013 complaint. During my interviews with the OIG, I was twice

asked if I would accept a transfer to end the suspension of my security clearance. During my

April 5, 2017 interview with the OIG, not only was I asked if I would accept a transfer, but I was

told that I could work public corruption in “lots” of other places, which I believe was an attempt

to encourage me to accept that deal. I declined. Considering an employee’s fitness to handle

classified material is not based on where he/she is located, it appears the OIG was working in

concert with the FBI to abuse the security clearance process to force me to accept a transfer and

end any review or discussion of its mishandling of the 2013 complaint again          (P)     By

refusing to accept a transfer and end the investigation, as well as my decision to file suit, the

OIG’s negligence/malfeasance is still at risk of being exposed to public scrutiny.

       Finally, in my review of the OIG’s final report, I saw that the OIG ignored Supreme

Court and Fifth Circuit precedents amongst other factual issues and arguments I had provided to

it in my comments to its draft. While I would not expect the OIG to accept all of my arguments

and I credit it for reasonably disposing of some, its decision to ignore clearly established court

precedent in its final report shows that it has a strong institutional interest in preventing federal

investigators from notifying courts of prosecutorial misconduct, particularly when the OIG

previously cleared those prosecutors.

       C.      If DOJ or FBI Fail to Authorize Me to File My Bar Complaint, DOJ Will Be
               Violating the McDade Amendment, Forcing Me to Violate the Same Rules DOJ
               OPR Is Referring Me for Allegedly Violating, and DOJ Attorneys Will Be
               Violating Their Ethical Responsibilities.

                       1.      DOJ and Its Entities Appear to Be Violating the McDade
                               Amendment.




                                                  37

                                                                                        AR00000819
        Under the McDade Amendment, DOJ attorneys are “subject to State laws and

rules…governing attorneys in each State where such attorney engages in that attorney’s duties, to

the same extent and in the same manner as other attorneys in that State.” 28 U.S.C. § 530B(a).

However, since I first began reporting DOJ attorneys’ misconduct to DOJ entities, none have

been held to the standards of the La. ROPC and certainly not to the extent of other attorneys in

Louisiana. As I discussed above, the OIG failed to review whethe               (P)    had violated the La.

ROPC when investigating my 2013 complaint against him.

        Based on its review of DOJ attorney misconduct in the Morel case in 2016, DOJ OPR

also appears to be violating the McDade Amendment by failing to hold DOJ attorneys to state

ethical standards      (P)   had an additional personal interest in the Morel case after I had

reported him to the OIG for participating in the case in 2013. Other DOJ attorneys, particularly

those who had participated in the 2013 declination decision, also had personal interests in the

matter after my OIG complaint, because it challenged their power to make decisions without any

question or criticism of their motives. However, DOJ OPR determined that there was “no

evidence that the terms of the [Morel] plea resulted from improper influence, bias, or other

misconduct.”41 Setting aside DOJ OPR’s willful blindness to the facts by coming to that

conclusion, at the very least, DOJ OPR failed to revie             (P)     and others’ conduct under La.

ROPC standards.
                                                                                (O-1)

        Furthermore, regarding AUS                      (P)              lying to       a rape victim, and a

deceased victim’s mother to prevent the victim and victim’s mother from speaking at Morel’s

sentencing, DOJ OPR determined that further review was “not likely to result in a finding of




41
 U.S. Department of Justice Office of the Inspector General, Draft Misconduct Report For Review by FBI Special
Agent Michael Zummer (Apr. 2018), at 12 FN 25.

                                                      38

                                                                                              AR00000820
professional misconduct by any Department of Justice attorney.” 42 Howeve                           (P)

behavior was “conduct involving dishonesty, fraud, deceit or misrepresentation” in violation of

La. ROPC 8.4(c). It was also “prejudicial to the administration of justice” in violation of La.

ROPC 8.4(d) because he successfully intimidated a deceased victim’s mother from speaking at

Morel’s sentencing when she had the right to do so under 18 U.S.C. § 3771.

           DOJ OPR’s position that my letters reporting prosecutorial misconduct to a judge whose

court was affected by the misconduct were “prejudicial to the administration of justice” in

violation of La. ROPC 8.4(d) when it took the position th                     (P)       behavior, intimidating a

victim and dead victim’s mother not to speak in court, was not, shows that DOJ OPR is abusing

its authority to silence agents who speak out against DOJ attorneys, while intentionally

concealing DOJ attorneys’ misconduct.

           Evidence of DOJ OPR violating the McDade Amendment is not limited to my firsthand

experiences. The Louisiana Supreme Court suspended a DOJ attorney from the practice of law

for six months because of an inappropriate sexual relationship with an FBI agent. 43 DOJ had

only suspended the attorney for nineteen days. 44 Apparently, DOJ’s standards for its attorneys

are too low for the State of Louisiana. DOJ is certainly not holdings its attorneys to Louisiana’s

rules “to the same extent and in the same manner” as other attorneys in Louisiana.

           Based on the plain wording of 28 U.S.C. § 530B(a), it appears that DOJ is violating the

law not only by failing to hold its attorneys to state standards, but by failing to report all

allegations of DOJ attorney misconduct for investigation and adjudication by state authorities.

While having a separate disciplinary system will inherently result in unequal standards, the


42
     U.S. Department of Justice Office of Professional Responsibility letter to Michael S. Zummer (June 30, 2017), at
1.
43
     In re Griffing, 236 So.3d 1213, 1215, 1223 (La. 2017).
44
     Id. at1217 FN 6.

                                                              39

                                                                                                     AR00000821
McDade Amendment’s requirement that government attorneys be held to state rules “in the same

manner” mandates that state disciplinary entities have the opportunity to review misconduct

allegations.

          No government entity can police itself and believing one can, as it appears many DOJ

and FBI officials do, runs contrary to our Constitution. Additionally, DOJ attorneys cannot

police themselves because every DOJ attorney has a personal interest in concealing embarrassing

information about DOJ. A falsely exaggerated public perception of DOJ competence and

integrity gives DOJ attorneys greater prestige and power. It also gives former-DOJ attorneys

greater private sector paychecks. Expecting DOJ attorneys to police themselves is like expecting

a law firm to discipline its own attorneys for ethical violations. DOJ must be forced to obey the

McDade Amendment and refer its own attorneys’ misconduct allegations to state entities.

                        2.     By Failing to Authorize Me to File My Bar Complaint, DOJ is
                               Forcing Me to Violate the Same Set of Rules It Seeks to Report
                               Me for Allegedly Violating.

          Louisiana ROPC 8.3(a) requires me to report any lawyer whom I know “has committed a

violation of the Rules of Professional Conduct that raises a question as to the lawyer’s honesty,

trustworthiness or fitness as a lawyer in other respects” to the LODC. The rule is not satisfied by

reporting it to DOJ OPR. I must make my complaint with the LODC. Thus, if DOJ/FBI prevent

me from filing my complaint with the LODC, they will be forcing me to violate La. ROPC

8.3(a).

                        3.     DOJ Attorneys Preventing Me from Reporting, or Failing to
                               Report Attorney Misconduct That I have Reported to Them, Are
                               Violating Their State Ethical Responsibilities.

          The McDade Amendment is unequivocal, DOJ attorneys must be held to state rules to the

same extent and in the same manner as other attorneys practicing in that state. DOJ attorneys



                                                 40

                                                                                    AR00000822
licensed or practicing in Louisiana are subject to La. ROPC 8.3(a). DOJ attorneys licensed or

practicing in other states are required to follow the applicable provisions for those states. Thus,

the attorneys who have investigated, or to whom I have reported this misconduct, have an ethical

obligation to refer these matters to the appropriate state authorities as well. Insofar as they are

failing to report them or stopping me from doing so, they are violating the ethics rules that they

are mandated by the McDade Amendment to follow.

       IV.     Conclusion and Proposal

       While district attorney, Morel had grabbed a woman by the neck, shoved her face into his

crotch, and forced her to perform oral sex on him. His office had just recovered a substantial

amount of child support for her, and she was still owed a large amount. On the afternoon of

January 18, 2019, this victim told me that her father, a former supporter of Morel’s who is now

aware of what Morel did to his daughter, saw Morel in church this past Christmas Eve.

(Although Morel reported to prison four days before my suspension, Morel has completed his

sentence, while I am still suspended by the FBI.) According to the victim’s father, some people

surrounded Morel at church and welcomed him back, treating him like a “rock star.”

Meanwhile, his victims are shunned. I attribute this despicable result to DOJ’s lenient plea deal

with Morel in which DOJ attorneys were putting their personal and institutional interests over

that of their clients, the American people.

       When Morel was the district attorney in Saint Charles Parish, many women facing

criminal justice issues said, “It’s not who you know, it’s who you blow.” Based on my

experience in the federal system, it’s all about who you know, so far. Morel and his lawyer

knew the right people in DOJ, and DOJ cannot and will not police itself. It is breaking the laws




                                                 41

                                                                                      AR00000823
that it is supposed to enforce and violating the Constitution it is supposed to support and defend

in order to conceal its own failures.

       The best course of action to resolve DOJ OPR’s request to refer me to the LODC is for

DOJ/FBI to give me permission to file my bar complaint that I have attached. In it, I report

myself and seven practicing attorneys. In this way, DOJ avoids setting the precedent that it will

refer investigators with law licenses to state bars for actions they take in their official capacity. It

will also avoid any further violations of the McDade Amendment and state ethics rules by

DOJ/DOJ OPR/FBI. Finally, it may provide some justice to Harry Morel’s victims who were



also victimized by the DOJ. The federal government certainly cannot be trusted to do anything

for them.




                                               Michael S. Zummer




                                                  42

                                                                                        AR00000824
    FBI INFORMATION SUBJECT TO PREPUBLICATION REVIEW POLICY (PRP)

        I am submitting the following for release to the public, specifically media interviews,

under the PRP. Because the below writing includes three different types of FBI information, I

have divided this submission into three groups. I demand authority to release this material in

thirty calendar days, after close of business March 11, 2019, as required by court precedent. 1

        The first group of FBI information is made up of specific acts of

malfeasance/misconduct/negligence by public officials in the FBI, DOJ, and DOJ OIG that I

learned in my capacity as an FBI agent, but I have removed any names or identifying

information. With one exception, all of the cases or investigations below are closed to my

knowledge. (That case, comment Number 39, is not identified and has been taken to trial, so its

existence and the evidence it collected is already public record.)

        The second group of information is made up of statements made by James Comey when

he was the director. No FBI cases or other employees are identified.

        The third group of information relates to a former-AUSA in New Orleans. Some of the

information about her was previously approved for release under the PRP in 2006, except for her

name. (My submission in 2006 was titled The Forgotten West). I will insert the already

approved passage below. I now want to identify her to the public. Additionally, I am inserting

below more information about the AUSA that has not been approved for release before. The



1
  The Supreme Court has made clear that “a system of prior restraint runs afoul of the First Amendment if it lacks
certain safeguards: First, the burden of instituting judicial proceedings, and of proving that the material is
unprotected, must rest on the censor. Second, any restraint prior to judicial review can be imposed only for a
specified brief period and only for the purpose of preserving the status quo. Third, a prompt final judicial
determination must be assured.” Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 560 (1975) (internal citation
omitted); see also Marchetti, 466 F. 2d at 1317 (“Because we are dealing with a prior restraint upon speech, we
think that the CIA must act promptly to approve or disapprove any material which may be submitted to it by
Marchetti. Undue delay would impair the reasonableness of the restraint, and that reasonableness is to be maintained
if the restraint is to be enforced. We should think that, in all events, the maximum period for responding after the
submission of material for approval should not exceed thirty days.”).

                                                         1

                                                                                                  AR00000825
former-AUSA’s name i              (P)      . I believe there is no basis to conceal her name at all, but

there is further no basis because I believe she engaged in misconduct that I described. Also, she

is no longer a DOJ employee and has not been one for several years. She is now a public figure,
                                 (P)
specifically t                                       in New Orleans. Finally, she has made public

statements to the media disputing my accusations of systemic corruption in the Justice

Department. 2 Thus, I believe that her decision to claim there is no corruption in the Justice

Department invites examples of her own misconduct and malfeasance.

        When reviewing these proposed references to FBI information, includin                 (P)     name

and misconduct, for release to the public through the media, RIDS personnel should be aware

that the U.S. Court of Appeals for the Fifth Circuit has held that “because individuals working in

law enforcement are often in the best position to know about the occurrence of official

misconduct, it is essential that such well-placed individuals be able to speak out freely about

official misconduct.” Kinney v. Weaver, 367 F.3d 337, 361 (5th Cir. 2004) (en banc) (internal

citations and quotations omitted).

        The Fifth Circuit has held for the purposes of a qualified immunity analysis that:

        [i]t was clearly established that a public employee's speech revealing improper
        conduct by fellow employees was protected. Thus, a reasonably objective public
        official would have known that [retaliation against] an employee for his speech
        concerning misconduct by public officials would violate a clearly established
        constitutional right.

Brawner v. City ofRichardson, Tex., 855 F.2d 187, 193 (5th Cir. 1988) (internal citations omitted).

        Thus, I recommend that you approve the release of this information without any redactions

and that you do so within thirty calendar days.



2
  See Jim Mustian and David Hammer, In 31-page letter, New Orleans FBI agent accuses Justice Department of
'systemic corruption', THE NEW ORLEANS ADVOCATE, Mar. 21, 2017, available at
https://www.theadvocate.com/new orleans/news/courts/article b9a17214-0e54-11e7-9dfc-cbb0fbf2e17b.html

                                                      2

                                                                                             AR00000826
I.      Acts of Misconduct/Malfeasance by Unnamed Officials

1.      When investigating a major public official, DOJ political appointees stymied the

investigation by putting unnecessary restrictions on the case, specifically a confidential source was

not allowed to initiate any contact at all with the predicated subjects of public corruption

investigations, not just preventing the source from initiating criminal conduct. (Although, under

the law regarding entrapment, a source can initiate conversations about criminal conduct if a

subject is properly predicated.) I do not believe these decisions were partisan, but they were

designed to prevent DOJ from having to deal with the usual controversy when investigating high-

level officials.

2.      When investigating a Congressional staffer, high-level DOJ civil servants denied

permission to record conversations with the staffer, even though permission would have been

granted to do so for other public officials. I believe this was for partisan political reasons.

3.      I was told that one investigation of a Congressman was only able to go forward and be

successfully prosecuted, because the lead agent and prosecutor ignored DOJ policies requiring

approval from Main Justice. The lead investigator and the AUSA on the case believed that Main

Justice would have stopped the investigation for political reasons, possibly partisan ones.

4.      FBI managers have ordered wiretaps to further their career interests even though there was

no reasonable investigative need for them. Specifically, an SAC ordered that there be two public

corruption wiretaps during an upcoming year, ostensibly for career purposes. It did not matter in

which cases the wiretaps were. Pursuant to the order, an agent was tasked with performing a

wiretap on a case, but the agent refused because it was unnecessary. Another agent was asked to

do a wiretap on another case and the agent consented, even though it was unnecessary for the

investigation. The wiretap was so unnecessary that it was allowed to go down for about three



                                                  3

                                                                                       AR00000827
weeks, because the investigative team had not bothered to pursue a timely renewal. In the process

of this wiretap, thousands of labor hours were wasted and thousands of taxpayer dollars wasted on

extra pay (night differential, Sunday pay, and Holiday pay) solely for the purpose of furthering

FBI managers’ career interests.

5.      An FBI manager ordered investigations to benefit a private corporation while he was

seeking employment with that corporation.

6.      FBI managers prioritized an undercover operation at the expense of other corruption

investigations ostensibly to further their career interests.

7.      FBI managers receive a career benefit from pushing “sophisticated investigative

techniques” like wiretaps and undercover operations.

8.      SACs are rumored to receive bonuses for achieving benchmarks that they set for

themselves with FBI Headquarters, thus causing many employees to believe that investigations are

being manipulated for the SAC’s personal financial benefit. To my knowledge, these benchmarks

are not shared with the public or even FBI employees. This secrecy over the issue of bonuses

prevents any sort of accountability for them, or even acknowledgment that they exist.

9.      An FBI manager has insisted on giving awards to federal prosecutors for political reasons

even when prosecutors have failed to prosecute cases. Specifically, the prosecutors were so slow

in prosecuting cases that the FBI case agent took the case to a local district attorney’s office. The

local ADA learned that he could have solved several murder cases had the information been

brought to him earlier. Also, an honest FBI supervisor believed that subjects had committed

murders while the FBI waited for federal prosecutors to prosecute the subjects. At the conclusion

of the case, the U.S. Attorney falsely claimed in public statements that the decision to involve the




                                                   4

                                                                                     AR00000828
local DA’s office had been his office’s to make the prosecution “dream team.” In reality, the FBI

case agent had made the decision because the U.S. Attorney’s Office was so bad.

10.     An SAC instructed FBI employees to include state prosecutors when answering the

question on the FBI’s annual climate survey about the relationship with federal prosecutors.

Because FBI personnel were taking more and more cases to state prosecutors because of the federal

prosecutors’ failure to do their jobs, including the state prosecutors in the question would have

made the federal prosecutors look far better on the survey than they actually were. This effort by

the SAC was ostensibly to minimize the bad relationship with the local U.S. Attorney’s Office and

conceal the problems with that office from FBI Headquarters.

11.     An SAC complained to employees about answers to the annual climate survey in an

apparent effort to influence their answers. Specifically, his complaints appeared to be an attempt

to intimidate employees into not being candid on the survey and an effort to conceal problems in

that office.

12.     An FBI manager leaked to the U.S. Attorney’s Office the fact that I had made a complaint

to the OIG about the U.S. Attorney’s Office.

13.     FBI managers have advocated strongly to name an Assistant U.S. Attorney (“AUSA”) as

the subject of an FBI criminal investigation. Because of the AUSA’s political influence over the

U.S. Attorney, I believe the FBI managers abused their power to name the AUSA as a subject so

the U.S. Attorney would not have to risk political capital to take administrative action which would

have been the appropriate way to address the issues with the AUSA.

14.     During internal investigations, an FBI manager attempted to persuade a witness to take a

position advantageous to management by suggesting that by reporting misconduct another

employee had “thrown everyone, including [the witness] under the bus.”



                                                 5

                                                                                    AR00000829
15.      FBI managers impeded the investigation of an FBI task force officer accused of corruption,

specifically paying kickbacks on a business transaction that he had separate from his public

employment. One of the managers played softball with the task force officer and claimed that the

suspect transactions were a “hook-up” and told the case agent, “Don’t hate the player, hate the

game.”

16.      An SAC reorganized the corruption squads in a manner that made them less effective and

efficient ostensibly so he could claim credit for the change on his internal resume regardless of the

results of his decision.

17.      An SAC identified his top-three public corruption cases and reportedly expressed his

confidence in them to FBIHQ, while the agents working the cases, who had actual experience

investigating corruption were far less confident of the cases’ likelihood of success. I believe the

SAC was exaggerating the potential of those investigations to FBIHQ in an effort serve his own

career purposes.

18.      FBI managers have told local police to ban backpacks and ice chests from public areas

during public events for security purposes. When police said they could not do that, FBI managers

told the police to declare the public areas subject to search and conduct warrantless searches of

citizens’ property at will.

19.      An SAC wasted thousands of dollars for police from his last duty station to travel to his

new field office and advise local officials how to prepare for a public event, the size and magnitude

of which the out-of-state police had no experience.

20.      FBI managers claimed to the New Orleans mayor that the FBI would know about any

terrorist attack, other than a lone-wolf attack, before it happened at a particular event. Such a

statement was irresponsible, since there is no way to guarantee that the FBI can predict any terrorist



                                                  6

                                                                                      AR00000830
attack, regardless of the size of the group committing it. I believe the FBI managers’ stupidity in

making the promise gave the New Orleans mayor the ability to blame the FBI in case there were

a terrorist attack.

21.     FBI managers placed resources on routes of egress from a public event that was a potential

terrorist target, so that investigators could identify attackers afterwards. They did not consider

placing them on routes of ingress to identify possible attackers entering a target area and increasing

the possibility of preventing an attack.

22.     In contrast to numerous private statements to the contrary, when speaking in public an

ASAC claimed that the FBI’s disagreements with the U.S. Attorney’s Office were “a good thing.”

(His public statements are public information, but the fact that he made private statements to the

contrary are subject to the PRP.)

23.     An ASAC admitted that the reason he wanted to become an ASAC was because it was time

for him to do something for himself.

24.     Shortly after an SAC’s arrival in New Orleans, New Orleans agents volunteered for

transfers to hardship posts, especially public corruption agents, at a disproportionately high rate

compared to other offices.

25.     An SAC told an agent going to Guam, “No one in the Bureau cares about Hawaii, and no

one in Hawaii cares about Guam,” in an ostensible effort to get him to reconsider the transfer.

26.     One supervisor had been absent so much from his regular duties in order to check boxes

for his FD-954, internal resume and application for higher-level positions, that one of his agents

did not know the supervisor had transferred to FBI Headquarters until two weeks after the

supervisor had left.




                                                  7

                                                                                      AR00000831
27.      After engaging in a group punishment session by yelling at an entire office for the actions

of a few, FBI managers then ordered the employees not to discuss that the managers had yelled at

the employees.

28.      An SAC has discussed a sensitive public corruption case at a bar with employees that had

no need to know the information, particularly not at a bar. One of the employees was dating an

employee of the subject of the public corruption case.

29.      FBI Office of General Counsel attorneys’ opinions are cut and pasted into e-mails from

managers before being sent to employees, ostensibly to conceal the attorneys’ identities. Such

behavior is similar to practices from the former-Soviet Union.

30.      An SAC used a bean-counting method to judge public corruption cases based upon the date

the cases were opened and whether there had been any prosecution. This method failed to take

into account the difficulty and importance of each case, indicating the SAC’s incompetence.

31.      An AUSA with a good reputation commented that he was against my sending my letters to

Judge Engelhardt because he believed in “keeping things in the family.”

32.      An AUSA with a bad reputation commented that I had been wrong to send my letters

because I had “talked out of school.”

33.      An AUSA responsible for counterterrorism prosecutions admitted that she did not know

what Al Qaeda was. However, during meetings with foreign officials when an FBI agent explained

that the FBI conducted investigations, not prosecutors, the same ignorant AUSA claimed that the

FBI could not do anything without her “say-so,” a demonstrably false statement considering the

lack of AUSA involvement in day-to-day investigative matters, particularly counterterrorism

cases.




                                                  8

                                                                                     AR00000832
34.     FBI employees, other than myself, have compared being in the FBI to being a Soviet citizen

under a management that is similar to the KGB.

35.     FBI managers accuse FBI employees of cynicism if they openly question managers’

motives. They also accuse employees of being too close to or involved in cases if the employees

have strong disagreements with the U.S. Attorney’s Office. While agents may lose perspective at

times, FBI managers are not unbiased arbiters of issues with the U.S. Attorney’s Office, because

their career interests depend upon them capitulating to prosecutors and preventing any

disagreements from being made public.

36.     FBI managers regularly speak of protecting the FBI’s reputation and have stymied

investigations to protect the “Bureau brand.”

37.     After dealing with incompetent FBI supervisors with little knowledge of the investigative

programs they were tasked with managing, junior agents referred to squad supervisors as the

“administrative supervisor,” while senior investigative agents were the “operational supervisor.”

38.     When I was conducting an investigation of fraud related to a U.S. DOJ program, OIG

officials asked me for permission to participate in the case. (The case was prosecuted and closed,

which is a matter of public record that has been reported in the media. 3 ) Never having dealt with

the OIG before and barely knowing of their existence, frankly, I asked where their agents were. I

was told Houston. I denied the OIG permission to participate in the case. Their agents were too

far away and would only hamper the investigation, not help it. I believe the OIG official wanted

his agents to be involved, so the OIG could claim statistical accomplishments and, essentially,

falsely justify its existence.




3
 Michelle Hunter, Former Harahan police officer pleads guilty to fraud, NOLA.COM | THE TIMES-PICAYUNE, Apr.
6, 2011, available at https://www.nola.com/crime/index.ssf/2011/04/former harahan police officer 2.html

                                                     9

                                                                                            AR00000833
39.    The OIG was involved in another case to which I was assigned. During that case, OIG

agents traveled from Houston to participate. Although some of the agents were friendly, they were

largely inexperienced, some had previously been Diplomatic Security Service agents with little

investigative experience. The OIG investigators conducted interviews in an overly formal manner,

did not know how to handle sources or witnesses, and had no knowledge of using covert

techniques. They were good at accomplishing minor tasks at the direction of prosecutors, but did

not understand how to conduct complex public corruption investigations.

40.    An FBI ASAC ordered all agents working criminal investigations to receive a full day of

training on seizure and asset forfeiture, even though the office had received the same training two

years earlier. The ostensible reason for this decision was because the field office’s asset forfeiture

and seizure stats were down. The reason for the decline in stats was the U.S. Attorney’s Office’s

decline in prosecutions, but, instead of taking up these issues with the U.S. Attorney’s Office, the

ASAC forced agents who were already trained in asset forfeiture/seizure to take the training again.

I believe that the ASAC forced this training on employees, so he could include it on his FD-954

and falsely claim that he had provided a solution to a problem. In reality, he just wasted employee-

labor hours and avoided taking any action such as addressing the issue with prosecutors that

could actually solve the problem.

II.    Statements Attributed to Then-FBI Director James Comey

1.     Regarding the selection of managers in the FBI, or as he called it “leadership”, then-FBI

Director James Comey told the FBI that the best players do not necessarily make the best coaches.

2.     It was rumored that then-Director Comey had said of SACs in the FBI that a third are good

SACs, a third shouldn’t be SACs, and a third shouldn’t be FBI agents.




                                                 10

                                                                                      AR00000834
AR00000835
Despite being junior in the U.S. Attorney’s Office to the other AUSA and having less of a reason

to know about the source’s cooperatio       (P)   warned the other AUSA to remain quiet about the

source as he was cooperating with authorities. I do now know how she knew that, but she was not

supposed to know about the source’s cooperation.

       During the same time period, as part of his covert assistance, the source had been tasked

with approaching a high-level federal official in Louisiana. Suddenly, the high-level official

refused to have any contact with the source. Shortly afterwards, a Louisiana State Police detective

notified me that he had see    (P)    at Harrah’s Casino in New Orleans socializing with the same

high-level official. In fac   (P)    introduced the detective to the official.

       Based on the above, I, and others in the investigative team, believed th   (P)   had leaked

the source’s cooperation to the high-level official causing him to cut off contact with the source

and impeding any investigation of the official.




                                                  12

                                                                                    AR00000836
From:                                                 (P)    . (NO) (FBI)
Sent:                                       Thursday, August 25, 2016 4:43 PM
To:                                                   (P)    (IMD) (FBI)
Subject:                                    RE: Short Deadline - Review Request




Good deal.


From               (P)              (RMD) (FBI)
Sent: Thursday, August 25, 2016 3:42 PM
To              (P)               (NO) (FBI)
Subject: RE: Short Deadline - Review Request


No problem. The actions are in the mill waiting signature.


From                  (P)            (NO) (FBI)
Sent: Wednesday, August 24, 2016 5:16 PM
To           (P)                . (RMD) (FBI)
Subject: RE: Short Deadline - Review Request


 (P)

                                            (K) (L)


Thanks,
 (P)

From               (P)              (RMD) (FBI)
Sent: Tuesday, August 23, 2016 8:48 AM
To              (P)               (NO) (FBI)
Subject: RE: Short Deadline - Review Request


Thx!




          (P)               l
Assistant Section Chief
FBI RMD/RIDS
Office            (P)
Cell            (S)




-------- Original message --------
From:                    (P)             (NO) (FBI)"           (P)          @ic.fbi.gov>
Date: 08/23/2016 9:46 AM (GMT-05:00)


                                                                     1
                                                                                           AR00000999
To:                 (P)          G. (RMD) (FBI)"                 (P)             @ic.fbi.gov>
Subject: RE: Short Deadline - Review Request

                                                                         (K) (L)




--




-------- Original message --------
From:                     (P)            . (RMD) (FBI)"                (P)          l@ic.fbi.gov>
Date: 08/23/2016 8:44 AM (GMT-06:00)
To:                   (P)                (NO) (FBI)              (P)                @ic.fbi.gov>
Subject: RE: Short Deadline - Review Request

                                                                             (P), (K)




Thx,


 (P)




From                  (P)            (NO) (FBI)
Sent: Monday, August 22, 2016 1:43 PM
To             (P)              . (RMD) (FBI)
Subject: FW: Short Deadline - Review Request


 (P)

                                         (K) (L)

Thanks,
     (P)

From: Zummer, Michael S. (NO) (FBI)
Sent: Friday, August 12, 2016 3:56 PM
To: FBI.PREPUB                     (P)             (RMD) (FBI)
Cc              (P)              (NO) (FBI)            (P)        (NO) (FBI)                (P)     (NO) (FBI); Sallet, Jeffrey S. (NO)
(FBI)             (P)              (NO) (FBI)
Subject: RE: Short Deadline - Review Request


A/         (P) l,

What is the basis for your office’s determination that this letter was made in the performance of my official duties, when
the letter specifically says that it was written in my private capacity?
                                                                                2
                                                                                                                AR000001000
AR000001460
From:                                             (P)         (USALAE)
Sent:                                  Tuesday, April 9, 2019 12:35 PM
To:                                                (P)           (NO) (FBI)
Subject:                               RE: RE: SA Mike Zummer Proposed Disclosure



        (K)


From                 (P)        (NO) (FBI          (P)       @fbi.gov>
Sent: Tuesday, April 9, 2019 11:34 AM
To             (P)          (USALAE     (P)          @usa.doj.gov>
Subject: RE: RE: SA Mike Zummer Proposed Disclosure

                                                                  (K), (L), (P)



              (P)
Chief Division Counsel
FBI, New Orleans


This e-mail may contain information protected by the attorney-client, work product, and/or deliberative process
privilege(s).


On Apr 9, 2019 11:30 AM                      (P)             (USALAE)"             (P)   @usdoj.gov> wrote:

     (P)

                                                              (K), (L), (P)


  (P)


 From                 (P)        (NO) (FBI          (P)       @fbi.gov>
 Sent: Tuesday, April 9, 2019 11:27 AM
 To             (P)         (USALAE         (P)          @usa.doj.gov>
 Subject: Fwd: RE: SA Mike Zummer Proposed Disclosure

                                                                   (K), (L), (P)




 Thanks,
     (P)

               (P)
 Chief Division Counsel

                                                                         1
                                                                                                    AR000002178
FBI, New Orleans


This e-mail may contain information protected by the attorney-client, work product, and/or deliberative
process privilege(s).


---------- Forwarded message ----------
From                   (P)        (USALAE)"            (P)          @usdoj.gov>
Date: Mar 28, 2019 2:06 PM
Subject: RE: SA Mike Zummer Proposed Disclosure
To                 (P)             (NO) (FBI)     (P)          @fbi.gov>
Cc:

     (P)
                                                                 (K), (L)




            (P)
 Civil Chief - EDLA
           (P)

 -----Original Message-----
 From                   (P)        (NO) (FBI)    (P)         @fbi.gov>
 Sent: Wednesday, March 6, 2019 4:58 PM
 To              (P)          (USALAE       (P)   @usa.doj.gov>
 Cc              (P)          (NO) (FBI   (P)   @fbi.gov>
 Subject: SA Mike Zummer Proposed Disclosure

                                                               (K), (L), (P)




 Thanks,
  (P)

 SS                (P)
 Chief Division Counsel
 FBI, New Orleans


 This e-mail may contain attorney-client, deliberative process, or work product privileged information.




                                                                   2
                                                                                                AR000002179
AR000003138
